Exhibit 10.10
 
 
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT
 
This AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT, dated as of June 27,
2012, is by and between INTEGRATED BIOPHARMA, INC., a Delaware corporation (the
“Company”), and CD FINANCIAL, LLC, a Florida limited liability company (the
“Investor” or “CD Financial”).
 
PRELIMINARY STATEMENT:
 
A. The Company and the Investor entered into that certain Securities Purchase
Agreement, dated as of February 21, 2008 (the “Original Purchase Agreement”),
pursuant to which, on February 21, 2008 (the “Original Closing Date”), the
Company sold to the Investor, and the Investor purchased from the Company, the
following: (i) a 9.5% Convertible Senior Secured Note having a principal amount
of four million five hundred thousand and 00/100 dollars ($4,500,000) (the “2008
Note”), and (ii) 3,000 shares of the Company’s Series C Convertible Preferred
Stock, having a stated value of $1,000 per share (the “Series C Preferred
Stock”), which series was designated pursuant to the Company’s Certificate of
Designation of Series C Convertible Preferred Stock, dated as of February 21,
2008 (the “Certificate of Designation”).
 
B. The obligations of the Company under the Original Purchase Agreement are: (i)
secured by certain collateral pursuant to that certain Security Agreement, dated
as of February 21, 2008 (the “Original Security Agreement”), by and among the
Company, certain of the direct or indirect subsidiaries of the Company party
thereto, and the Investor, in its capacity as collateral agent for the benefit
of the Investor, as the holder of the 2008 Note; and (ii) guaranteed by certain
subsidiaries of the Company party thereto pursuant to that certain Subsidiary
Guarantee, dated as of February 21, 2008 (the “Original Subsidiary Guarantee”,
and together with the Original Security Agreement and the additional Transaction
Documents (as defined in the Original Purchase Agreement), the “Original
Transaction Documents”), by and among such subsidiaries and the Investor, in its
capacity as collateral agent.
 
C. The Investor converted all of its shares of Series C Preferred Stock for
shares of Common Stock (as defined below) pursuant to and in accordance with the
terms of the Certificate of Designation.
 
D. INB:Manhattan Drug Company, Inc., a New York corporation and Subsidiary of
the Company (formerly known as Manhattan Drug Company, Inc.) (“MDC”), borrowed
three hundred thousand and 00/100 dollars ($300,000.00) from the Investor
pursuant to that certain 5.0% Promissory Note issued on November 24, 2009 (the
“MDC Note”), made by MDC and payable to the order of the Investor.
 
E. MDC, the Company and the Investor entered into that certain Assignment and
Assumption Agreement, dated as of June 27, 2012, pursuant to which the Company
assumed all of MDC’s right, title, interest and obligations in, to and under the
MDC Note (the MDC Note as so assigned, “Assigned MDC Note”).
 
F. As of (and including) the date immediately preceding the date hereof: (i)
accrued and unpaid interest under the 2008 Note in the amount of $357,437.49 is
outstanding; (ii) accrued and unpaid interest under the Assigned MDC Note in the
amount of $12,328.71 is outstanding; and (iii) fees and other amounts in the
amount of $180,233.80 is outstanding under the Original Transaction Documents
(collectively, the “Outstanding Interest/Fee Amounts”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
G. Various “Events of Default” (as such term is defined in each of the 2008 Note
and the Assigned MDC Note, as applicable) under each of the 2008 Note and the
Assigned MDC Note have occurred and are continuing (collectively, the “Specified
Defaults”), and the Company has requested that the Investor waive all of the
Specified Defaults.
 
H. The Investor is willing to consolidate the entire outstanding principal
amount owing under the 2008 Note, the entire outstanding principal amount owing
under the Assigned MDC Note and the Outstanding Interest/Fee Amounts
(collectively, the “Consolidated Amount”) into one promissory note.  In
furtherance of the foregoing, the Investor and the Company desire to amend and
restate the 2008 Note and the Assigned MDC Note, which amended and restated 2008
Note and Assigned MDC Note shall be in the form of the Consolidated Note (as
defined below) attached hereto as Exhibit A, (i) to consolidate the 2008 Note
and the Assigned MDC Note and the Consolidated Amount into one promissory note,
(ii) to delete the conversion feature set forth in Section 5 of the 2008
Note  as it applies to interest that may accrue from and after the date of the
Second Closing and (iii) to amend certain provisions of the 2008 Note and the
Assigned MDC Note, all on and subject to the terms and conditions set forth
herein.
 
I. The Investor has further agreed to waive the Specified Defaults, all on and
subject to the terms and conditions set forth herein.
 
J. The Company has requested that CD Financial make an infusion of cash/equity
to the Company in the aggregate amount of $1,714,000 (the “Liquidity Amount”),
and CD Financial has agreed to make such cash/equity infusion, on and subject to
the terms set forth herein and in the Liquidity Note (defined below).
 
K. The sale of the Notes (as defined below) by the Company to Investor, and any
issuance of additional Securities will be effected in reliance upon the
exemption from securities registration afforded by the provisions of Regulation
D (“Regulation D”), as promulgated by the Securities and Exchange Commission
(the “Commission”) under the Securities Act (as defined below).
 
L. The Company’s Obligations (as defined below) will be guaranteed by each of
the Subsidiary Guarantors (as defined below) pursuant to the Subsidiary
Guarantee (as defined below) and secured by the assets of the Company and the
Subsidiary Guarantors (as defined below) pursuant to the Security Agreement (as
defined below).
 
M. The Investor and the Company desire to amend and restate the Original
Purchase Agreement in its entirety (i) to provide for the issuance of the
Consolidated Note, (ii) to provide for the issuance of the Liquidity Note and
(iii) to amend certain other provisions of the Original Purchase Agreement as
provided below, on and subject to the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Investor and the Company hereby agree as follows:
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
 
1. TERMINOLOGY AND USAGE.
 
1.1 Definitions.  When used herein, the terms below shall have the respective
meanings indicated:
 
“Affiliate” means, as to any Person (the “subject Person”), any other Person
that directly or indirectly through one or more intermediaries controls or is
controlled by, or is under direct or indirect common control with, the subject
Person. For the purposes of this definition, “control” when used with respect to
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities,
through representation on such Person’s board of directors or other management
committee or group, by contract or otherwise.
 
“Agreement” means this Amended and Restated Securities Purchase Agreement, dated
as of June 27, 2012, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time.
 
“AL Lease” has the meaning specified in Schedule 4.30.
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, or contract in question, including all
applicable common law and equitable principles; all provisions of all applicable
state, federal and foreign constitutions, statutes, rules, regulations,
treaties, directives and orders of any Governmental Authority, and all orders,
judgments and decrees of all courts and arbitrators.
 
“Assigned MDC Note” has the meaning specified in the recitals of this Agreement.
 
“Blocked Person” means any of the following:
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
 
(iii) a Person or entity with which Investor is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
 
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
 
(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.
 
“Board of Directors” means the Company’s board of directors.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in the City of New York are required or authorized by law to be
closed.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capitalized Lease Obligation” means any Debt of a Person represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“CD Financial” has the meaning set forth in the introductory paragraph hereof.
 
“Certificate of Designation” has the meaning specified in the recitals of this
Agreement.
 
“Change of Control” means the occurrence of any event (whether in one or more
transactions) which results in a transfer of control of the Company to a Person
who is not an Original Owner.  For purposes of this definition, “control of the
Company” shall mean the power, direct or indirect to vote 50% or more of the
Equity Interests having ordinary voting power for the election of directors (or
the individuals performing similar functions) of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
“Collateral Agent” means CD Financial, LLC in its capacity as collateral agent
under the Security Agreement and the other applicable Transaction Documents,
together with its successors in such capacity.
 
“Commission” has the meaning specified in the recitals to this Agreement.
 
“Common Stock” means the common stock of the Company.
 
“Company Subsidiary” means a Subsidiary of the Company.
 
“Consolidated Amount” has the meaning specified in the recitals of this
Agreement.
 
“Consolidated Note” means that certain Amended and Restated Convertible Secured
Promissory Note, dated June 27, 2012, made by the Company to CD Financial in the
original principal amount of $5,350,000, in the form of Exhibit A hereto, as the
same may be amended, restated, supplemented or modified from time to time.
 
“Controlled Group” shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.
 
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.
 
“Debt” of a Person at a particular date means, without duplications, all
obligations of such Person which in accordance with GAAP would be classified
upon a balance sheet as liabilities (except capital stock and surplus earned or
otherwise) and in any event, without limitation by reason of enumeration, shall
include all indebtedness, debt and other similar monetary obligations of such
Person whether direct or guaranteed, and all premiums, if any, due at the
required prepayment dates of such indebtedness, and  all indebtedness secured by
a Lien on assets owned by such Person, whether or not such indebtedness actually
shall have been created, assumed or incurred by such Person including, but not
limited to, (a) all obligations of such Person which, in accordance with GAAP,
would be classified upon a balance sheet as liabilities (except capital stock
and surplus earned or otherwise), (b) all obligations of such Person for
borrowed money or with respect to deposits or advances of any kind, (c) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (d) all obligations of such Person upon which interest charges are
customarily paid, (e) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(f) all obligations of such Person in respect of the deferred purchase price of
property or services, (g) all indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the indebtedness secured thereby has been assumed, (h) all guarantees by
such Person of indebtedness of others, (i) all Capitalized Lease Obligations of
such Person, (j) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (k) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (l) all obligations of such Person in respect of any earn-out
obligation.  Any indebtedness of such Person resulting from the acquisition by
such Person of any assets subject to any Lien shall be deemed, for the purposes
hereof, to be the equivalent of the creation, assumption and incurring of the
indebtedness secured thereby, whether or not actually so created, assumed or
incurred.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Discharge of the Senior Obligations” means (a) indefeasible payment and
performance in full of the Senior Obligations (other than the Remaining
Obligations (as defined in the Senior Loan Agreement), (b) termination or
expiration of all commitments of the Senior Lender or Senior Agent to extend
credit under the Senior Loan Documents, (c) termination, cancellation or cash
collateralization (in an amount and pursuant to arrangements reasonably
satisfactory to the Senior Agent) of all letters of credit issued under the
Senior Loan Documents, (c) termination or cash collateralization (in an amount
reasonably satisfactory to the Senior Agent) of any Interest Rate Hedge (as
defined in the Senior Loan Agreement) and the indefeasible payment in full of
all obligations in respect thereof.
 
“Disclosed Liabilities” means, collectively, (a) the Imperium Debt (as defined
in the Senior Loan Agreement (which will be paid off with the proceeds of the
Senior Financing)), (b) liabilities in respect of the Senior Financing, (c)
liabilities in respect of the Obligations, (d) liabilities disclosed in
unaudited financial statements (including the notes thereon) as of and for the
period ending April 30, 2012 delivered to the Investor heretofore, (e)
liabilities in respect of any indebtedness permitted to be incurred hereby, and
(f) liabilities disclosed in the SEC Documents filed prior hereto.
 
 
5
 
 
 

--------------------------------------------------------------------------------

 
 
“Dispose” or “Disposition” has the meaning specified in Section 1.1(b) of
Schedule 5.4 hereto.
 
“Dividend Payments” has the meaning specified in Section 1.7 of Schedule 5.4
hereto.
 
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of the Loan Parties on a Consolidated Basis for such period
(excluding extraordinary gains and losses), plus (ii) all interest expense of
the Loan Parties on a Consolidated Basis for such period, plus (iii) all charges
against income of the Loan Parties on a Consolidated Basis for such period for
federal, state and local taxes actually paid.
 
“EBITDA” shall mean for the Loan Parties on a Consolidated Basis for any period
the sum of (i) Earnings Before Interest and Taxes for such period plus (ii)
depreciation expenses for such period, plus (iii) amortization expenses for such
period, plus (iv) any and all other non-cash expenses incurred during such
period, plus (v) the Transactions Costs paid during such period up to the
maximum amount of $250,000, plus (vi) all cash severance payments paid to any
employee during such period.
 
“Effective Date” means June 27, 2012.
 
“EGK Debt ” shall mean all indebtedness, obligations and liabilities of the
Company to E. Gerald Kay under the EGK Note.
 
“EGK Note” means that certain Promissory Note dated June 27, 2012 made by the
Company to E. Gerald Kay in the original principal amount of $27,716.27, as the
same may amended, restated, supplemented or modified from time to time.
 
“Embargoed Person” has the meaning specified in Section 4.29.
 
“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.
 
“Equipment” shall mean and include as to each Loan Party all of such Loan
Party’s goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the Commission under the Exchange
Act).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Event of Default” means the occurrence of any of the following events:
 
(a) the Company fails to make any payment of principal or interest on any of the
Notes as and when due, and such payment remains unpaid for three (3) Business
Days following such due date, subject, however, to Section 2(h) of each Note; or
 
(b) a Liquidation Event occurs; or
 
(c) the Senior Obligations have been accelerated pursuant to the terms of the
Senior Loan Documents due to the occurrence of any “default” or “event of
default” under the Senior Loan Documents after giving effect to any applicable
grace period and/or notice period provided therein; or
 
(d) any material provision of this Agreement or any other Transaction Document
shall at any time for any reason be declared to be null and void, or the
validity or enforceability thereof shall be contested by any Loan Party (to the
extent it is a party thereto), or a proceeding shall be commenced by any Loan
Party, or by any Governmental Authority having jurisdiction over any Loan Party,
seeking to establish the invalidity or unenforceability thereof, or any Loan
Party shall deny that such Loan Party has any liability or obligation purported
to be created under any of the Transaction Documents to which it is a party; or
 
(e) any Lien created under the Security Agreement or provided for thereby for
any reason ceases to be or is not a valid and perfected Lien on any material
Collateral described in the Security Agreement having the priority purported to
be created thereby, unless otherwise permitted by the terms set forth herein or
therein; or
 
(f) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.12; or
 
(g) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 1.22 of Schedule 5.4 hereto; or
 
(h) at any time after the Senior Discharge Date, any Specified Event shall occur
or exist.
 
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (a) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (b) statements of the
Financial Accounting Standards Board and (c) interpretations of the Commission
and the staff of the Commission.  Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.
 
“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.
 
7
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.
 
“Holder” shall mean (a) initially, the Investor; provided that such Investor
holds a Note and (b) any other Person that subsequently holds a Note by way of
assignment or transfer by the assignor Holder thereof in accordance with the
provisions hereof and thereof.
 
“Holder Party” has the meaning specified in Section 5.10.
 
“Imperium Debt” means all indebtedness, obligations and liabilities of the
Company and the applicable Company Subsidiaries under (a) the Amended and
Restated Securities Purchase Agreement, dated as of February 21, 2008, by and
between Imperium Master Fund, Ltd., the other investors party thereto and the
Company, (b) the Amended and Restated Security Agreement, dated as of February
21, 2008, by the Company, certain of its Subsidiaries party thereto and Imperium
Advisers, LLC, as collateral agent, (c) all guarantees executed and delivered by
certain Company Subsidiaries of the Company in favor of such collateral agent,
and (d) all other documents and agreements executed and delivered by the Company
and any of its Company Subsidiaries in connection therewith, including any
forbearance agreement, as amended, amended and restated, supplemented or
otherwise modified.
 
 “Intellectual Property” means any U.S. or foreign patents, patent rights,
patent applications, trademarks, trade names, service marks, brand names, logos
and other trade designations (including unregistered names and marks), trademark
and service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know how, customer and supplier information, assembly
and test data drawings or royalty rights.
 
“Inventory” shall mean and include as to each Loan Party all of such Loan
Party’s now owned or hereafter acquired inventory, goods, merchandise and other
personal property, wherever located, to be furnished under any consignment
arrangement, contract of service or held for sale or lease, all raw materials,
work in process, finished goods and materials and supplies of any kind, nature
or description which are or might be used or consumed in such Loan Party’s
business or used in selling or furnishing such goods, merchandise and other
personal property, and all documents of title or other documents representing
them.
 
“Investor” has the meaning set forth in the introductory paragraph hereof.
 
“Lien” means, with respect to any Property, any mortgage, deed of trust, pledge,
hypothecation, assignment, security interest, lien (whether statutory or
otherwise), charge, claim or encumbrance, or other security agreement held or
asserted in respect of any asset of any kind or nature whatsoever including any
conditional sale, capital lease or other title retention agreement, any lease
having substantially the same economic effect as any of the foregoing, and the
filing of, or agreement to give, any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction.
 
“Liquidity Amount” has the meaning set forth in the recitals to this Agreement.
 
“Liquidity Note” means that certain Promissory Note dated June 27, 2012, made by
the Company to CD Financial in the original principal amount of the Liquidity
Amount, in the form of Exhibit B hereto, as the same may amended, restated,
supplemented or modified from time to time.
 
8
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Liquidation Event” means any Loan Party shall (i) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within forty-five (45) days, any petition filed against it in any
involuntary case under such bankruptcy laws,  or (vii) take any action for the
purpose of effecting any of the foregoing.
 
“Loan Parties” means, collectively, the Company and the Subsidiary Guarantors.
 
“Loan Parties on a Consolidated Basis” shall mean the consolidation in
accordance with GAAP of the accounts or other items of the Loan Parties and
their respective Subsidiaries.
 
“Losses” has the meaning specified in Section 5.12(c).
 
“Material Adverse Effect” means an effect that is material and adverse to (i)
the consolidated business, properties, assets, operations, results of
operations, and financial condition of the Company and the Subsidiary
Guarantors, taken as a whole, (ii) the ability of the Company or any other Loan
Party to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party or (iii) the rights and benefits to which the
Collateral Agent and each Holder is entitled under this Agreement and the other
Transaction Documents.
 
“Material Contracts” means, as to the Company and the Company Subsidiaries, any
agreement required pursuant to Item 601 of Regulation S-B or Item 601 of
Regulation S-K, as applicable, promulgated under the Securities Act to be filed
as an exhibit to any report, schedule, registration statement or definitive
proxy statement filed or required to be filed by the Company with the Commission
under the Exchange Act or any rule or regulation promulgated thereunder, and any
and all amendments, modifications, supplements, renewals or restatements
thereof.
 
“Material Debt” means Debt (other than the Obligations) of any one or more of
the Company and the other Loan Parties in an aggregate principal amount
exceeding $250,000.
 
“MDC” has the meaning specified in the recitals of this Agreement.
 
“MDC Note” has the meaning specified in the recitals of this Agreement.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
 
“Notes” means, collectively, (a) the Consolidated Note and (b) the Liquidity
Note.
 
“Obligations” shall mean (a) obligations of the Company and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Notes, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Company and the other
Loan Parties under this Agreement and the other Transaction Documents, and (b)
the due and punctual performance of all covenants, agreements, obligations and
liabilities of the Company and the other Loan Parties under or pursuant to this
Agreement and the other Loan Transaction.
 
9
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Ordinary Course of Business” shall mean with respect to the Loan Parties on a
Consolidated Basis, the ordinary course of the Loan Parties’ business, which is
the manufacturing, distributing, marketing and sale of vitamins, nutritional
supplements, herbal products, food products and fine natural chemicals and other
similar products, and activities necessary or advisable to conduct the
foregoing.
 
“Organizational Documents” means, with respect to an entity, the documents by
which such entity was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
entity (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).
 
“Original Closing Date” has the meaning specified in the recitals of this
Agreement.
 
“Original Notes” means, collectively, the 2008 Note and the Assigned MDC Note.
 
“Original Owners” means, collectively, with regard to the Company, Carl
DeSantis, the Investor, E. Gerry Kay, Christina Kay, Riva Sheppard and any of
their respective lineal descendants and/or trusts or other entities established
for estate planning purposes, to whom or which an Equity Interest in the Company
is transferred so long as the transferor of such Equity Interest (which shall be
an Original Owner) retains voting control in respect thereof.
 
“Original Security Agreement” has the meaning specified in the recitals of this
Agreement.
 
“Original Transaction Documents” has the meaning specified in the recitals of
this Agreement.
 
“Outstanding Interest/Fee Amounts” has the meaning specified in the recitals of
this Agreement.
 
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (ii)
has at any time within the preceding five years been maintained by any entity
which was at such time a member of the Controlled Group for employees of any
entity which was at such time a member of the Controlled Group.
 
10
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Pension Plan” means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.
 
“Permitted Debt” means each of the following:
 
(a) (i) the Obligations; and (ii) any other Debt to the Investor and/or the
Collateral Agent and/or any of their respective affiliates;
 
(b) Debt incurred for Capital Expenditures permitted under Section 1.6 of
Schedule 5.4;
 
(c) the Senior Obligations and all Debt under the Senior Loan Documents;
 
(d) Debt created under this Agreement and the other Transaction Documents;
 
(e) Debt existing on the date hereof and set forth in Schedule I and any
extensions, renewals, replacements and refinancings of any such Debt;
 
(f) Debt by and between any of the Loan Parties;
 
(g) Debt of any Loan Party owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business and so long as
such Debt could not reasonably be expected to have a Material Adverse Effect;
 
(h) Debt of any Loan Party in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business and so long as such Debt could not reasonably be
expected to have a Material Adverse Effect;
 
(i) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business and other Debt in respect of obligations of any Loan
Party under any agreement or arrangement to provide cash management services,
including treasury, depository, overdraft, return items, purchasing card, travel
and entertainment card, credit or debit card, electronic funds transfer,
automated clearing house transfers of funds and other cash management
arrangements in the ordinary course of business;
 
(j) Debt of the Loan Parties resulting from the endorsements of instruments for
deposit or collection in the Ordinary Course of Business;
 
(k) Debt constituting assumptions, endorsements or guaranties permitted by
Section 1.3 of Schedule 5.4;
 
(l) Debt consisting of insurance premiums;
 
(m) Debt permitted by Section 1.5 of Schedule 5.4;
 
11
 
 
 

--------------------------------------------------------------------------------

 
 
(n) Debt permitted by Section 1.6 of Schedule 5.4;
 
(o) Debt constituting wages, credit card payments, accounts payable and similar
day-to-day expenses of the Loan Parties in the Ordinary Course of Business;
 
(p) Debt permitted by Section 1.11 of Schedule 5.4;
 
(q) Debt permitted by Section 1.23 of Schedule 5.4; and
 
(r) Debt permitted by Section 1.24 of Schedule 5.4.
 
 “Permitted Liens” means each of the following:
 
(a)           Liens in favor of Investor and/or the Collateral Agent;
 
(b)           Liens for taxes, assessments or other governmental charges not
delinquent or being Properly Contested;
 
(c)           Liens disclosed in the financial statements referred to in Section
2.3(e), the existence of which Investor has consented to in writing;
 
(d)           deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws or regulations, or under
unemployment insurance;
 
(e)           deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety,
performance and appeal bonds and other obligations of like nature arising in the
Ordinary Course of Business;
 
(f)           Liens arising by virtue of the rendition, entry or issuance
against any Loan Party or any Subsidiary, or any property of any Loan Party or
any Subsidiary, of any judgment, writ, order, or decree for so long as each such
Lien (x) is in existence for less than 30 consecutive days after it first arises
or is being Properly Contested and (y) is at all times junior in priority to any
Liens in favor of Investor;
 
(g)           carriers’, warehousemen’s, mechanics’, workers’, materialmen’s or
other like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested;
 
(h)           Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided that (x) any such lien shall not
encumber any other property of Loan Party and (y) the aggregate amount of Debt
secured by such Liens incurred as a result of such purchases during any fiscal
year shall not exceed the amount provided for in Section 1.6 of Schedule 5.4;
 
(i)           easements, servitudes, covenants, conditions, reservations,
rights-of-way, restrictions, encroachments, encumbrances and other minor defects
or irregularities in title, or other similar encumbrances, in each case which do
not and will not interfere in any material respect with the ordinary conduct of
the business of a Loan Party;
 
(j)           Liens disclosed on Schedule II;
 
12
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases or consignments;
provided such Liens extend solely to the assets subject to such operating leases
or consignments and are permitted herein;
 
(l)           licenses, sublicenses, leases or subleases, as licensor,
sublicensor, lessor or sublessor, with respect to any property of any Loan Party
or any of its Subsidiaries, including intellectual property, entered into in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of or materially detracting from the value of the business of any Loan
Party or any Subsidiary;
 
(m)           any interest or title of a lessor, lessee, licensor, licensee,
sublicense or sublessor or sublessee under any lease, license, sublicense or
sublease entered into by any Loan Party or any other Subsidiary in the ordinary
course of its business which are permitted hereunder and covering only the
assets so leased, licensed, sublicensed or subleased;
 
(n)           ground leases in respect of real property on which facilities
owned or leased by any Loan Party or any of its Subsidiaries are located;
 
(o)           any zoning law reserved to or vested in any governmental office or
agency to control or regulate the use of any real property;
 
(p)           Liens described on the title policy delivered in connection with
the Mortgage (as defined in the Senior Loan Agreement) delivered in connection
with the Senior Financing which are acceptable to the Investor;
 
(q)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;
 
(r)           customary rights of set off, bankers’ Lien, refund or charge back
under deposit agreements, statutory or common law of banks or other financial
institutions where any Loan Party or any of its Subsidiaries maintains deposits
in the ordinary course of business;
 
(s)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(t)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Loan Party or any of its Subsidiaries in the ordinary course of business in
accordance with the past practices of such Person which are permitted by the
terms set forth herein;
 
(u)           Liens granted by the Loan Parties pursuant to the Senior Loan
Documents as collateral security for the Senior Obligations; and
 
(v)           any Lien which is being Properly Contested by the applicable Loan
Party as permitted herein for a period not to exceed 60 days, so long as such
Lien is being Properly Contested.
 
 “Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Authority (whether federal, state, county, city, municipal or
otherwise, including any instrumentality, division, agency, body or department
thereof).
 
13
 
 
 

--------------------------------------------------------------------------------

 
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Loan Party or any member of the Controlled Group or any such Plan to which any
Loan Party or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
 
“Properly Contested” shall mean, in the case of any Debt or Lien, as applicable,
of any Person (including any taxes) that is not paid as and when due or payable
by reason of such Person’s bona fide dispute concerning its liability to pay
same or concerning the amount thereof, (i) such Debt or Lien, as applicable, is
being properly contested in good faith by appropriate proceedings promptly
instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Debt will not have a Material Adverse Effect and will not
result in the forfeiture of any assets of such Person; (iv) no Lien is imposed
upon any of such Person’s assets with respect to such Debt unless such Lien is
at all times junior and subordinate in priority to the Liens in favor of the
Holder (except only with respect to property taxes that have priority as a
matter of applicable state law) and enforcement of such Lien is stayed during
the period prior to the final resolution or disposition of such dispute; (v) if
such Debt or Lien, as applicable, results from, or is determined by the entry,
rendition or issuance against a Person or any of its assets of a judgment, writ,
order or decree, enforcement of such judgment, writ, order or decree is stayed
pending a timely appeal or other judicial review; and (vi) if such contest is
abandoned, settled or determined adversely (in whole or in part) to such Person,
such Person forthwith pays such Debt and all penalties, interest and other
amounts due in connection therewith.
 
“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).
 
“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Loan Party by its Affiliates), documents, chattel
paper (including electronic chattel paper), general intangibles relating to
accounts, drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Investor hereunder.
 
“Registrable Securities” has the meaning specified in Section 5.12(a).
 
“Regulation D” has the meaning specified in the recitals of this Agreement.
 
“Released Debtors” has the meaning specified in Section 6.14.
 
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder, other than an event for which
the thirty (30) day notice period has not been waived.
 
“Rule 144” means Rule 144 under the Securities Act or any successor provision.
 
“SEC Documents” means all reports, schedules, registration statements and
definitive proxy statements filed by the Company with the Commission.
 
14
 
 
 

--------------------------------------------------------------------------------

 
 
“Second Closing” has the meaning specified in Section 2.2(b).
 
“Second Purchase Price” has the meaning specified in Section 2.2(iii).
 
“Secured Parties” means, collectively, each Holder and the Collateral Agent.
 
“Securities” means, collectively, (a) each Note and (b) any shares of Common
Stock issuable under the Consolidated Note.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of the date hereof, by and among the Company, each Subsidiary of the
Company that is a party thereto from time to time, and the Collateral Agent, as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.
 
“Senior Agent” means PNC Bank, National Association, in its capacity as agent
under the Senior Loan Agreement, or any of its successors or assignees in such
capacity as agent thereunder.
 
“Senior Discharge Date” means the first date on which (a) the Discharge of the
Senior Obligations shall have occurred and (b) the Senior Agent has delivered a
written notice to the Collateral Agent stating that the event described in
clause (a) above in this definition has occurred to the satisfaction of the
Senior Agent.
 
“Senior Financing” means the credit facilities and other financial
accommodations as provided in the Senior Loan Documents.
 
“Senior Lenders” has the meaning set forth in the definition of Senior Loan
Agreement.
 
“Senior Loan Agreement” means that certain Revolving Credit, Term Loan and
Security Agreement, dated as of June 27, 2012, by and among (i) the Company,
(ii) MDC, (iii) AgroLabs, Inc., a New Jersey corporation, (iv) IHT Health
Products, Inc., a Delaware corporation, (v) IHT Properties Corp., a Delaware
corporation, (vi) Vitamin Factory, Inc., a Delaware corporation, (vii) the
lenders party thereto from time to time (the “Senior Lenders”), and (viii) the
Senior Agent for the Senior lenders, as such Revolving Credit, Term Loan and
Security Agreement may be amended, amended and restated, supplemented or
otherwise modified from time to time.
 
“Senior Loan Documents” means, collectively, the Senior Loan Agreement and the
Other Documents (as defined in the Senior Loan Agreement).
 
“Senior Obligations” means the “Obligations” (as defined in the Senior Loan
Agreement).
 
“Series C Preferred Stock” has the meaning specified in the recitals of this
Agreement.
 
“Specified Defaults” has the meaning specified in the recitals of this
Agreement.
 
“Specified Event” means any of the following events:
 
15
 
 
 

--------------------------------------------------------------------------------

 
 
(a) any representation or warranty made by any Loan Party in any of the
Transaction Documents shall prove to be incorrect or misleading in any material
respect as of the date such representation or warranty was made; or
 
(b) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.4, and such failure shall continue unremedied
for a period of five (5) Business Days after the earlier of (x) the Company
becoming aware of such failure or (y) notice thereof from the Collateral Agent
to the Company; or
 
(c) the Company or any other Subsidiary Guarantor shall fail to observe or
perform any covenant, condition or agreement contained in any Transactions
Document to which it is a party (other than (i) those specified in clause (a) of
the definition of “Event of Default” or (ii) those specified in clauses (a) or
(b) above in this definition of “Specified Events”), and such failure shall
continue unremedied for a period of thirty (30) days after the earlier of (x)
the Company becoming aware of such failure or (y) notice thereof from the
Collateral Agent to the Company; or
 
(d) the Company or any other Loan Party shall (A) fail to pay any principal or
interest, regardless of amount, due in respect of any Material Debt, when and as
the same shall become due and payable beyond any applicable grace period, or (B)
fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such
Material Debt if the effect of any failure referred to in this clause (B) is to
cause, or to permit the holder or holders of such Material Debt or a trustee or
other representative on its or their behalf  to cause, such Material Debt to
become due prior to its stated maturity or become subject to a mandatory offer
to purchase by the obligor; or
 
(e) any Change of Control shall occur.
 
“Subordination Agreement” means that certain Intercreditor and Subordination
Agreement, dated as of the Effective Date, by and among the Collateral Agent,
the Senior Agent,  the Company and the Company Subsidiaries party thereto from
time to time, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
 
“Subsidiary Guarantee” means that certain Amended and Restated Subsidiary
Guarantee Agreement, dated as of the date hereof, by and among each of the
Subsidiaries of the Company party thereto from time to time and the Collateral
Agent, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.
 
“Subsidiary Guarantor” means each Company Subsidiary that is a party to the
Subsidiary Guarantee.
 
“Termination Date” means the date when all of the Obligations have been paid in
full.
 
16
 
 
 

--------------------------------------------------------------------------------

 
 
“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Loan Party or any member of
the Controlled Group from a Plan or Multiemployer Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (iii) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any Loan Party or any member of the Controlled Group from a Multiemployer Plan.
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transaction Costs” shall mean the fees, costs, expenses and charges payable by
the Loan Parties on or before the date of the Second Closing in connection with
the transactions contemplated by the Senior Loan Documents and the Transaction
Documents.
 
“Transaction Documents” means (i) this Agreement, (ii) each Note and the other
Securities, (iii) the Subsidiary Guarantee, (iv) the Security Agreement, (v) the
Subordination Agreement and (vi) all other agreements, documents and other
instruments executed and delivered by or on behalf of the Company and/or any
other Loan Party in favor of the Collateral Agent or the Holder on or after the
Effective Date in connection with this Agreement or the Security Agreement
(excluding the Senior Loan Documents (other than the Subordination Agreement).
 
“Transfer Agent” has the meaning set forth in Section 3.5.
 
“Vitamin Lease” shall mean that certain Lease Agreement by and between
InB:Manhattan Drug Company, Inc., as lessee, and Vitamin Realty Associates, LLC,
as lessor, dated January 10, 1997 with regard to the property located at 225
Long Avenue, Building 15, Hillside, New Jersey  07205, as the same may be
amended, restated, extended, replaced and/or modified from time to time.
 
“Vitamin Note” shall mean that certain Promissory Note dated June 27, 2012 made
by the Company and InB:Manhattan Drug Company, Inc. to Vitamin Realty
Associates, LLC in the original principal amount of $685,985.61 with regard to
past due rent owing under the Vitamin Lease, as the same may be amended,
restated, supplemented or modified from time to time.
 
1.2 Other Definitional Provisions.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits, Annexes and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits, Annexes and
Schedules to, this Agreement, (e) any reference in any definition to the phrase
“at any time” or “for any period” shall refer to the same time or period for all
calculations or determinations within such definition, and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
 
17
 
 
 

--------------------------------------------------------------------------------

 
 
2. PURCHASE AND SALE OF THE NOTES.
 
2.1 Original Closing.  The parties hereto acknowledge that on the Original
Closing Date, the Company sold to the Investor and the Investor purchased the
2008 Note and 3,000 shares of Series C Preferred Stock for an aggregate purchase
price of $7,500,000.
 
2.2 Second Closing.
 
(a) On the Effective Date:
 
(i) the Company shall issue to the Investor, and the Investor shall accept from
the Company, the Consolidated Note;
 
(ii) the Company shall issue to the Investor, and the Investor shall accept from
the Company, the Liquidity Note for an aggregate purchase price equal to the
Liquidity Amount (the “Second Purchase Price”); and
 
(iii) the Investor shall return to the Company the original, executed copies of
each of the 2008 Note and Assigned MDC Note.
 
(b) The closing (the “Second Closing”) of the transactions contemplated herein
shall occur at the offices of Herrick, Feinstein LLP, 2 Park Avenue, New York,
New York 10016 (or such other offices as the parties hereto may mutually agree).
 
2.3 Conditions to the Investor’s Obligations at the Second Closing.  The
Investor’s obligations to effect the Second Closing are conditioned upon the
fulfillment and satisfaction (or waiver by the Investor in its sole and absolute
discretion) of each of the following conditions precedent:
 
(a) the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that particular date);
 
(b) (1) each Loan Party shall have delivered to the Investor and the Collateral
Agent a certificate, signed by the Secretary of such Loan Party, certifying
true, complete and accurate copies of (i) the Organizational Documents of such
Loan Party, each as amended to and including the Effective Date, and (ii) the
resolutions passed by the board of directors or similar governing body of each
Loan Party authorizing the execution, delivery and performance of the
Transaction Documents to which such Loan Party is a party; and (2) the Company
shall have delivered to the Investor and the Collateral Agent a true and correct
copay of each Organizational Document of each Subsidiary of the Company that is
not a Loan Party;
 
18
 
 

--------------------------------------------------------------------------------

 
 
(c) the Company shall have delivered, or caused to be delivered, to the Investor
executed originals of (i) each Note and (ii) the signature pages of each Loan
Party to each of the other Transaction Documents to which such Loan Party is a
party;
 
(d) the satisfaction (or waiver) of the closing conditions set forth in the
Senior Loan Agreement and the initial funding thereunder shall have occurred
contemporaneously with the Second Closing;
 
(e) the Company shall have delivered to the Investor the Company’s unaudited
financial statements for the month ending April 30, 2012;
 
(f) since April 30, 2012, there shall have occurred no material adverse change
in the Company’s and its Subsidiaries’ consolidated business or financial
condition;
 
(g) there shall be no injunction, restraining order or decree of any nature of
any court or Governmental Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the other Transaction Documents;
 
(h) UCC financing statements in appropriate form for filing under the UCC,
filings and such other documents under applicable law in each jurisdiction as
may be necessary or appropriate or, in the opinion of the Investor, desirable to
perfect the Liens created, or purported to be created, by the applicable
Transaction Documents;
 
(i) the Company shall have delivered to the Investor copies of all Senior Loan
Documents executed and delivered in connection with the closing of the Senior
Financing;
 
(j) the Company shall have delivered to Investor a copy of a payoff letter from
the holders of the Imperium Debt stating the Imperium Debt as of the date of
such letter and that all Liens held by the holders of the Imperium Debt on the
assets of the Company and the applicable Company Subsidiaries will terminate
upon the payment of such payoff amount, and upon payment of such payoff amount,
the Company shall be authorized to file UCC termination statements terminating
the UCC financing statements filed by the holders of the Imperium Debt against
the Company and the applicable Company Subsidiaries; and
 
(k) the expenses payable by the Company to the initial Holder and the Collateral
Agent described in Section 6.10 shall have been paid to the initial Holder and
the Collateral Agent, as applicable.
 
2.4 Conditions to the Company’s Obligations at the Second Closing.  The
obligation of the Company to effect the Second Closing is conditioned upon the
fulfillment and satisfaction (or waiver by the Company in its sole and absolute
discretion) of each of the following conditions precedent:
 
(a) the representations and warranties of the Investor set forth in this
Agreement and in the other Transaction Documents to which it is a party shall be
true and correct in all material respects as of such date as if made on such
date (except that to the extent that any such representation or warranty relates
to a particular date, such representation or warranty shall be true and correct
in all material respects as of that date);
 
19
 
 
 

--------------------------------------------------------------------------------

 
 
(b) there shall be no injunction, restraining order or decree of any nature of
any court or Governmental Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the other Transaction Documents;
 
(c) each of the Investor and the Collateral Agent shall have executed each
Transaction Document to which it is a party and shall have delivered the same to
the Company;
 
(d) the satisfaction (or waiver) of the closing conditions set forth in the
Senior Loan Agreement and the initial funding thereunder shall have occurred
contemporaneously with the closing hereof;
 
(e) the Investor shall have delivered to the Company the original copies of the
2008 Note and the MDC Note; and
 
(f) the Investor shall have transferred (by wire or otherwise) to the account of
the Company as designated by the Company, in immediately available funds, an
amount equal to the Second Purchase Price, net, to the extent agreed to by the
parties, of any amount required to payoff Imperium Debt owing to the JED Family
Trust.
 
2.5 Use of Proceeds of Liquidity Note.  The parties agree that (i) a portion of
the principal amount of the Liquidity Note shall be used to pay in full the
Imperium Debt (as defined in the Senior Loan Agreement) owing to the JED Family
Trust under the note(s) held by the JED Family Trust issued under the securities
purchase agreement referred to in the definition of “Imperium Debt” and (ii) the
remaining portion shall be used by the Company for working capital purposes.
 
3. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.
 
The Investor hereby represents and warrants to the Company that as of the
Effective Date:
 
3.1 Authorization; Enforceability.  The Investor is duly and validly organized,
validly existing and in good standing under the laws of the State of Florida
with the limited liability company power and authority to execute and deliver
this Agreement and the other Transaction Documents to which it is a party.  This
Agreement constitutes, and upon execution and delivery thereof, each other
Transaction Document to which the Investor is a party will constitute, the
Investor’s valid and legally binding obligation, enforceable in accordance with
its terms, subject to (a) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (b) general principles of equity.
 
3.2 Accredited Investor.  The Investor (i) is an “accredited investor” as that
term is defined in Rule 501 of Regulation D as promulgated by the Commission
under the Securities Act, (ii) was not formed or organized for the specific
purpose of making an investment in the Company, and (iii) is acquiring the
Securities solely for its own account and not with a present view to the public
resale or distribution of all or any part thereof, except pursuant to sales that
are registered under, or exempt from the registration requirements of, the
Securities Act and/or sales registered under the Securities Act; provided,
however, that in making such representation, the Investor does not agree to hold
the Securities for any minimum or specific term and reserves the right to sell,
transfer or otherwise dispose of the Securities at any time in accordance with
the provisions of this Agreement and with federal and state securities laws
applicable to such sale, transfer or disposition.  The Investor can bear the
economic risk of a total loss of its investment in the Securities and has such
knowledge and experience in business and financial matters so as to enable it to
understand the risks of and form an investment decision with respect to its
investment in the Securities.
 
20
 
 
 

--------------------------------------------------------------------------------

 
 
3.3 Information.  The Company has, prior to the Effective Date, provided the
Investor with information regarding the business, operations and financial
condition of the Company and has, prior to the Effective Date, granted to the
Investor the opportunity to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the Company in order for the Investor to make an informed decision
with respect to its investment in the Securities. Neither such information nor
any other investigation conducted by the Investor or any of its representatives
shall modify, amend or otherwise affect the Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.
 
3.4 Limitations on Disposition.  The Investor acknowledges that the Securities
have not been and are not being registered under the Securities Act and may not
be transferred or resold without registration under the Securities Act or unless
pursuant to an exemption therefrom.
 
3.5 Legend.  The Investor understands that the Securities may bear at issuance a
restrictive legend in substantially the following form:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, and may not be offered for sale or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with respect thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale.  These securities and the securities
issuable hereunder (i) may be pledged or hypothecated in connection with a bona
fide margin account or other financing secured by such securities or (ii) may be
transferred or assigned to an affiliate of the holder hereof without the
necessity of an opinion of counsel or the consent of the issuer hereof.”
 
Notwithstanding the foregoing, it is agreed that, as long as (A) the resale or
transfer (including, without limitation, a pledge) of any of the Securities is
registered pursuant to an effective registration statement, (B) such Securities
have been sold pursuant to Rule 144, subject to receipt by the Company of
customary documentation reasonably acceptable to the Company in connection
therewith, or (C) such Securities are eligible for resale under Rule 144(k) or
any successor provision, such Securities shall be issued without any legend or
other restrictive language and, with respect to Securities upon which such
legend is stamped, the Company shall issue new certificates without such legend
to the holder upon request.  The Company shall execute and deliver written
instructions to the transfer agent for its Common Stock (the “Transfer Agent”)
as may be necessary to satisfy any request by a Holder for removal of such
legends no later than the close of business on the fifth (5th) Business Day (the
“Initial Deadline”) following the receipt of a written request from a Holder to
the extent such legends may be removed in accordance with this Section 3.5 or,
if such period of time is not sufficient for the Company to so execute and
deliver and the Company is using diligent efforts to complete such task, then
such Initial Deadline shall be automatically extend for a period of time that is
reasonably necessary to complete such task.
 
3.6 Reliance on Exemptions.  The Investor understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations and
warranties of the Investor set forth in this Section 3 in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.  The Investor acknowledges that it did not purchase the
Securities based upon any advertisement in any publication of general
circulation.  The Investor is relying on the representations, acknowledgements
and agreements made by the Company in Section 4 and elsewhere in this Agreement
in making investing, trading and/or other decisions concerning the Company’s
securities.
 
21
 
 
 

--------------------------------------------------------------------------------

 
 
3.7 Fees.  The Investor has not agreed to pay any compensation or other fee,
cost or related expenditure to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby.
 
3.8 No Conflicts.  The execution and performance of this Agreement and the other
Transaction Documents to which the Investor is a party do not conflict in any
material respect with any agreement to which the Investor is a party or is
bound, any court order or judgment applicable to the Investor, or the
Organizational Documents of the Investor.
 
3.9 No Governmental Review.  The Investor understands that no U.S. federal or
state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon the
accuracy of any information provided to the Investor or made any findings or
determinations as to the merits of the offering of the Securities.
 
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby represents and warrants to each Holder that as of the
Effective Date:
 
4.1 Organization, Good Standing and Qualification.  Each Loan Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, formation or organization, as the case may
be, and has all requisite power and authority to carry on its business as now
conducted.   Each Loan Party is duly qualified to transact business and is in
good standing in each jurisdiction in which it conducts business except where
the failure so to qualify has not had or would not reasonably be expected to
have a Material Adverse Effect.
 
4.2 Authorization; Consents.  Each Loan Party has the requisite corporate,
partnership, limited liability company or other power and authority to enter
into and perform its obligations under the Transaction Documents, including,
without limitation, the issuance and (if applicable) sale of the Securities to
Investor in accordance with the terms hereof and thereof.  All corporate action
on the part of each Loan Party necessary for the authorization, execution and
delivery and performance by such Loan Party of each Transaction Document to
which it is a party have been duly authorized by all necessary organizational
action on the part of such Loan Party and, if required, all stockholders’ or
other equity holders’ actions on the part of such Loan Party and no further
consent or authorization of any Person, including, without limitation, any of
the Company’s directors or shareholders or any Governmental Authority (other
than such approval as may be required under the Securities Act and applicable
state laws in respect of any registration of the Common Shares issuable upon
conversion of the Consolidated Note), is required under any Organizational
Document, Material Contract, or applicable Governmental Requirement, except (i)
such as have been obtained or made and are in full force and effect and (ii)
filings and registrations and entering into of control agreements necessary to
perfect the Liens created under the applicable Transaction Documents.  Each
Transaction Document to which it is a party have been duly executed and
delivered by each Loan Party.  The Board of Directors has determined that the
issuance and sale of the Securities and the consummation of the transactions
contemplated hereby, and by the other Transaction Documents to which the Company
is a party, are in the best interests of the Company.  The board of directors of
each Subsidiary Guarantor has determined that the consummation of the
transactions contemplated by the Transaction Document to which such Subsidiary
Guarantor is a party is in the best interests of such Loan Party.
 
22
 
 
 

--------------------------------------------------------------------------------

 
 
4.3 Enforcement.  This Agreement has been duly executed and delivered by the
Company and constitutes, and each other Transaction Document to which the
Company is to be a party, when executed and delivered by the Company, will
constitute, a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
similar laws of general application relating to or affecting the rights and
remedies of creditors and by general principles of equity. Each Transaction
Document to which each Subsidiary Guarantor is to be a party, when executed and
delivered by such Subsidiary Guarantor, will constitute a legal, valid and
binding obligation of such Subsidiary Guarantor, enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization and similar laws of general application
relating to or affecting the rights and remedies of creditors and by general
principles of equity.
 
4.4 Disclosed Liabilities; Agreements; Financial Statements; Other Information.
 
(a) The Company is subject to the reporting requirements of the Exchange Act
and, except as described on Schedule 4.4, the Company has filed with the
Commission all SEC Documents that the Company was required to file with the
Commission on or after December 31, 2011.
 
(b) The Company is not aware of any event occurring or expected to occur on or
prior to the Second Closing (other than the transactions effected hereby and by
the Senior Loan Documents) that would require the filing of, or with respect to
which the Company intends to file, a Form 8-K after the Second Closing.
 
(c) Each SEC Document filed on or after December 31, 2011, as of the date of the
filing thereof with the Commission (or if amended or superseded by a filing
prior to the Effective Date, then on the date of such amending or superseding
filing), complied in all material respects with the requirements of the
Securities Act or Exchange Act, as applicable, and, as of the date of such
filing (or if amended or superseded by a filing prior to the Effective Date,
then on the date of such filing), such SEC Document (including all exhibits and
schedules thereto and documents incorporated by reference therein) did not
contain an untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.   All
documents required to be filed as exhibits to the SEC Documents filed on or
after December 31, 2011 have been filed as required.
 
(d) Except as set forth in the Disclosure Liabilities, the Company has no
liabilities, contingent or otherwise, other than liabilities incurred in the
ordinary course of business which, individually or in the aggregate, are not
material to the consolidated business or financial condition of the Company and
the Company Subsidiaries.
 
(e) As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto.  Such financial statements have been
prepared in accordance with GAAP consistently applied at the times and during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments).
 
23
 
 
 

--------------------------------------------------------------------------------

 
 
(f) The Company will prepare the financial statements to be included in any
reports, schedules, registration statements and definitive proxy statements that
the Company is required to file or files with the Commission after the Effective
Date in accordance with GAAP (except in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements).
 
4.5 Subsidiaries.
 
(a) The capitalization of the Company, including its authorized capital stock,
the number of shares issued and outstanding, the number of shares issuable and
reserved for issuance pursuant to the Company’s stock option plans and
agreements, the number of shares issuable and reserved for issuance pursuant to
securities (other than the Securities) payable in, exercisable for, or
convertible into or exchangeable for any shares of Common Stock is set forth on
Schedule 4.5(a).  All outstanding shares of capital stock of the Company have
been, or upon issuance will be, validly issued, fully paid and non-assessable.
 
(b) All of the Company Subsidiaries are disclosed on Schedule 4.5(b).  Each of
the Company Subsidiaries that is indicated as being “active” on Schedule 4.5(b)
operates the business set forth opposite its name on Schedule 4.5(b).  None of
the Company Subsidiaries that is indicated as being “inactive” on Schedule
4.5(b) has any assets or operations of any kind other than immaterial
assets.  Except as disclosed on Schedule 4.5(b), (i) the Company or a
wholly-owned Company Subsidiary owns all of the capital stock of each Company
Subsidiary, which capital stock is validly issued, fully paid and non-assessable
and (ii) no shares of the capital stock of the Company or any Company Subsidiary
are subject to preemptive rights or any other similar rights of the shareholders
of the Company or any such Company Subsidiary or any Liens created by or through
the Company or any such Company Subsidiary.
 
(c) Except as disclosed on Schedule 4.5(c) or as contemplated herein, there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any Company Subsidiary, or arrangements by which the Company
or any Company Subsidiary is or may become bound to issue additional shares of
capital stock of the Company or any Company Subsidiary (whether pursuant to
anti-dilution, “reset” or other similar provisions).
 
4.6 Due Authorization; Valid Issuance.  The Securities are duly authorized and,
when issued, sold and delivered in accordance with the terms of this Agreement,
will be duly and validly issued, free and clear of any Liens imposed by or
through the Company.  Assuming the accuracy of the Investor’s representations
contained herein, the issuance and sale of the Securities under this Agreement
will be effected in compliance with all applicable federal and state securities
laws.
 
4.7 [Intentionally Omitted.]
 
4.8 No Conflict.
 
(a) After giving effect to the waiver of the Specified Defaults pursuant to the
terms of Section 6.13, neither the Company nor any Subsidiary Guarantor is (i)
in violation of or in default (and no event has occurred which, with notice or
lapse of time or both, would constitute a default) under any provision of any
instrument or contract to which it is a party or by which it or any of its
Property is bound, or (ii) in violation of any provision of any Governmental
Requirement applicable to the Company or any Subsidiary Guarantor, except, in
each case with respect to clauses (i) and (ii) immediately above, for any
violation or default that has not had or would not reasonably be expected to
have a Material Adverse Effect.
 
24
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The execution and delivery by each Loan Party of each Transaction Document
to which it is a party, and the performance by such Loan Party of its
obligations thereunder do not and will not: (i) violate any of the provisions of
any Organizational Documents of such Loan Party; (ii) violate any judgment,
decree, order or award of any court, governmental body or arbitrator or any law,
rule or regulation applicable to or binding upon such Loan Party or any of such
Loan Party’s property or to which such Loan Party or any of such Loan Party’s
property is subject, except to the extent such violation that has not had or
would not reasonably be expected to have a Material Adverse Effect; (iii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, or other instrument to which such
Loan Party is a party or by which any property or asset of such Loan Party is
bound or affected, except to the extent such conflict, default or rights that
has not had or would not reasonably be expected to have a Material Adverse
Effect; or (iv) trigger any preemptive or anti-dilution rights (including,
without limitation, pursuant to any “reset” or similar provisions) or rights of
first refusal or first offer, or any other rights that would allow or permit the
holders of the Company’s securities or any other Person to purchase shares of
Common Stock or other securities of the Company or any Company Subsidiary
(whether pursuant to a shareholder rights plan provision or otherwise).
 
4.9 Financial Condition; Taxes; Litigation.
 
(a) The financial condition of the Company and Company Subsidiaries, on a
consolidated basis, is, in all material respects, as described in the financial
statements contained in (i) the most recent Form 10-K and (ii) Form 10-Q for
each of the three fiscal quarters occurring after June 30, 2011, in each case,
which have been filed with the Commission, except for changes in the ordinary
course of business and normal year-end adjustments that are not, in the
aggregate, materially adverse to the consolidated business or financial
condition of the Company and the Company Subsidiaries, on a consolidated basis.
 
(b) There has been no: (i) material adverse change to the business, operations,
properties, financial condition, prospects or results of operations of the
Company and the Company Subsidiaries (taken as a whole) since April 30, 2012; or
(ii) change by the Company in its accounting principles, policies and methods
except as required by changes in GAAP.
 
(c) Each of the Company and each Subsidiary Guarantor has prepared in good faith
and duly and timely filed all tax returns or extensions required to be filed by
it and such returns or extensions are complete and accurate in all material
respects and each of the Company and Subsidiary Guarantor has paid all taxes
required to have been paid by it, except for taxes which it reasonably disputes
in good faith or the failure of which to pay has not had or would not reasonably
be expected to have a Material Adverse Effect.
 
(d) Except as set forth on Schedule 4.9 and except for sales tax audits
undertaken by state taxing authorities in the ordinary course of business,
neither the Company nor any Subsidiary Guarantor is the subject of any pending
or, to the Company’s knowledge, threatened inquiry, investigation or
administrative or legal proceeding by any Governmental Authority which would
reasonably be expected to have a Material Adverse Effect.
 
25
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Except as set forth on Schedule 4.9, there is no material claim, litigation
or administrative proceeding pending, or, to the Company’s knowledge, threatened
or contemplated, against the Company or any Subsidiary Guarantor which would
reasonably be expected to have a Material Adverse Effect.   Except as set forth
on Schedule 4.9, neither the Company nor any Company Subsidiary is a party to or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or Governmental Authority which would reasonably be expected to have a
Material Adverse Effect.
 
4.10 Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities.
 
4.11 Intellectual Property.
 
(a) Each Loan Party owns, free and clear of claims or rights of any other
Person, other than Permitted Liens, with full right to use, sell, license,
sublicense, dispose of, and bring actions for infringement of, or, to the
knowledge of the Company, has acquired licenses or other rights to use, all
Intellectual Property necessary for the conduct of its business as presently
conducted (other than with respect to software which is generally commercially
available and not used or incorporated into any of the Loan Party’s products and
open source software which may be subject to one or more “general public”
licenses) and except for those the failure to own or license that has not had or
would not reasonably be expected to have a Material Adverse Effect. All works
that constitute Intellectual Property that are used or incorporated into the
Company’s or any other Loan Party’s services, products or services or products
actively under development and which is material and proprietary to the Company
or such Loan Party was developed by or for the Company or a Loan Party by the
current or former employees, consultants or independent contractors of the
Company or a Loan Party or purchased or licensed by the Company or a Loan Party.
 
(b) The business of each of each Loan Party as presently conducted and the
production, marketing, licensing, use and servicing of any products or services
of each Loan Party do not, to the knowledge of the Company, infringe or conflict
with any patent, trademark, copyright, or trade secret rights of any third
parties or any other Intellectual Property of any third parties in any material
respect, except for such infringements and conflicts that has not had or would
not reasonably be expected to have a Material Adverse Effect..
 
(c) Neither the Company nor any other Loan Party has received written notice
from any third party asserting that any Intellectual Property owned or licensed
by the Company or any other Loan Party, or which the Company or any other Loan
Party otherwise has the right to use, is invalid or unenforceable by the Company
or such other Loan Party and, to the Company’s knowledge, there is no valid
basis for any such claim (whether or not pending or threatened).
 
(d) No claim is pending or, to the Company’s knowledge, threatened against the
Company or other Loan Party, nor has the Company or any other Loan Party
received any written notice or other written claim from any Person, asserting
that the Company’s or any other Loan Party’s present or contemplated activities
infringe or may infringe any Intellectual Property of such Person which would
reasonably be expected to have a Material Adverse Effect, and the Company is not
aware of any infringement by any other Person of any rights of the Company or
any other Loan Party under any Intellectual Property Rights which would
reasonably be expected to have a Material Adverse Effect.
 
26
 
 
 

--------------------------------------------------------------------------------

 
 
(e) To the knowledge of the Company, all licenses or other agreements under
which the Company or any other Loan Party is granted Intellectual Property
(excluding licenses to use software utilized in the Company’s or such other Loan
Party’s internal operations and which is generally commercially available) that
are necessary for the operation of their respective business are in full force
and effect except for those that would not reasonably be expected to have a
Material Adverse Effect and, to the Company’s knowledge, there is no default by
any party thereto, except for such default that has not had or would not
reasonably be expected to have a Material Adverse Effect.
 
(f) To the knowledge of the Company, all material licenses or other agreements
under which the Company or any Company Subsidiary has currently granted (as
licensor) rights to Intellectual Property to others (including all end-user
agreements) are in full force and effect, there has been no default by the
Company or any Company Subsidiary thereunder, except for such default that has
not had or would not reasonably be expected to have a Material Adverse Effect,
and, to the Company’s knowledge, there is no default of any provision thereof
relating to Intellectual Property by any other party thereto, except for such
default that has not had or would not reasonably be expected to have a Material
Adverse Effect.
 
(g) Each of the Company and the Company Subsidiaries has taken all steps
required in accordance with commercially reasonable business practice to
establish and preserve its ownership in its owned Intellectual Property and to
keep confidential all material technical information developed by or belonging
to the Company or such Company Subsidiary which has not been patented or
copyrighted.  To the Company’s knowledge, neither the Company nor any Company
Subsidiary is making any unlawful use of any Intellectual Property of any other
Person including, without limitation, any former employer of any past or present
employees of the Company or any Company Subsidiary.  To the Company’s knowledge,
neither the Company, nor any Company Subsidiary nor any of their respective
employees has any agreements or arrangements with former employers of such
employees relating to any Intellectual Property of such employers, which
materially interfere or conflict with the performance of such employee’s duties
for the Company or any Company Subsidiary or result in any former employers of
such employees having any rights in, or claims on, the Company’s or any Company
Subsidiary’s Intellectual Property.  Each current employee of each of the
Company and Company Subsidiaries who has access to material Intellectual
Property has executed agreements regarding confidentiality, proprietary
information and assignment of inventions and copyrights to the Company or such
Company Subsidiary, as the case may be, each independent contractor or
consultant of each of the Company and Company Subsidiaries has executed
agreements regarding confidentiality and proprietary information, and neither
the Company nor any Company Subsidiary has received written notice that any
employee, consultant or independent contractor is in violation of any agreement
or in breach of any agreement or arrangement with former or present employers
relating to proprietary information or assignment of inventions.  Without
limiting the foregoing: (i) each of the Company and Company Subsidiaries has
taken reasonable security measures to guard against unauthorized disclosure or
use of any of its Intellectual Property that is confidential or proprietary; and
(ii) the Company has no reason to believe that any Person (including, without
limitation, any former employee or consultant of the Company or any Company
Subsidiary) has unauthorized possession of any of its Intellectual Property, or
any part thereof, or that any Person has obtained unauthorized access to any of
its Intellectual Property.  Each of the Company and each of the Company
Subsidiaries has complied in all material respects with its respective
obligations pursuant to all agreements relating to Intellectual Property rights
that are the subject of licenses granted by third parties, except for any
non-compliance that has not had or would not reasonably be expected to have a
Material Adverse Effect.
 
27
 
 
 

--------------------------------------------------------------------------------

 
 
4.12 Registration Rights; Rights of Participation.  Except as set forth on
Schedule 4.12 and except as provided in Section 5.12, (i) the Company has not
granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other Governmental Authority and (ii) no Person, including,
but not limited to, current or former shareholders of the Company, underwriters,
brokers, agents or other third parties, has any right of first refusal,
preemptive right, right of participation, anti-dilutive right or any similar
right to participate in, or to receive securities or other assets of the Company
solely as a result of the transactions contemplated by this Agreement or the
other Transaction Documents.
 
4.13  [Intentionally Omitted].
 
4.14 Fees.  The Company is not obligated to pay any brokers, finders or
financial advisory fees or commissions to any underwriter, broker, agent or
other representative in connection with the transactions contemplated
hereby.  The Company will indemnify and hold harmless each Holder from and
against any claim by any Person alleging that such Holder is obligated to pay
any such compensation, fee, cost or related expenditure in connection with the
transactions contemplated hereby.
 
4.15 Foreign Corrupt Practices.  Neither the Company, any Company Subsidiary
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any Company Subsidiary, has (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee, or (iii) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
4.16 Key Employees.  Except as set forth on Schedule 4.16, the “executive
officers” (as defined in Rule 501(f) of the Securities Act) of the Company
(each, a “Key Employee”) is currently serving in the capacity described in the
most recent SEC Documents.
 
4.17 Labor Matters.  Neither the Company nor any of the Company Subsidiaries is
involved in any material labor dispute with any union organization of such
entity’s employees; there are no strikes or walkouts of the Company or any
Company Subsidiary’s employees in existence or, the knowledge of the Company,
threatened.  Each of the Company and Company Subsidiaries has complied in all
material respects with all applicable federal and state equal opportunity and
other laws related to employment.
 
4.18 Environment.  Neither the Company nor any Company Subsidiary has any
liabilities under any Environmental Law, nor, to the Company's knowledge, do any
factors exist that are reasonably likely to give rise to any such liability,
affecting any of the properties owned or leased by the Company or any Company
Subsidiary, in each case other than liabilities that have not had and would not
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any Company Subsidiary has violated any Environmental Law applicable to it
now or previously in effect, other than any violation that has not had and would
not reasonably be expected to have a Material Adverse Effect.
 
4.19 ERISA.  Neither the Company nor any Company Subsidiary maintains or
contributes to, or has any obligation under, any Pension Plan.  The Company and
the Company Subsidiaries are in compliance in all material respects with the
presently applicable provisions of ERISA and the United States Internal Revenue
Code of 1986, as amended, with respect to each Pension Plan (if any) except in
any such case for any such matters that, individually or in the aggregate, have
not had, and would not reasonably be expected to have, a Material Adverse
Effect.
 
28
 
 
 

--------------------------------------------------------------------------------

 
 
4.20 Insurance.  The Company maintains insurance for itself and each Company
Subsidiary in such amounts and covering such losses and risks as are reasonably
sufficient and customary in the businesses in which the Company and each such
Company Subsidiary are engaged.  As of the Effective Date, no notice of
cancellation has been received for any of such policies and the Company is in
compliance in all material respects with all of the terms and conditions
thereof.  The Company has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue to
conduct its business as currently conducted without a significant increase in
cost.  Without limiting the generality of the foregoing, the Company maintains
director’s and officer’s insurance in an amount not less than $7,500,000.
 
4.21 Property.  Each of the Company and Company Subsidiaries has good and
marketable title to all real and personal Property owned by it, in each case
free and clear of all Liens, other than the Permitted Liens.  Any Property held
under material lease by the Company or a Company Subsidiary is held by it under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made or proposed to be
made of such Property by the Company or such Company Subsidiary.
 
4.22 Regulatory Permits.  Each of the Company and Company Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct its business,
except where the failure to have any such certificate, authorization or permit
would not have a Material Adverse Effect, and, to the knowledge of the Company,
neither the Company nor any Company Subsidiary has received any written notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
4.23 Investment Company.  Neither the Company nor any Company Subsidiary is and,
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof, will become an “investment company” or an
“affiliated person” of an investment company, within the meaning of the
Investment Company Act of 1940, as amended.
 
4.24 U.S. Real Property Holding Corporation.  The Company is not, nor has ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended.
 
4.25 Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
4.26 Money Laundering.  The operations of the Company and the Company
Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial record-keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, applicable money laundering statutes and applicable rules and
regulations thereunder, and no action, suit or proceeding by or before any
Governmental Authority involving the Company or any of the Company Subsidiaries
with respect to such Governmental Requirements is pending or, to the knowledge
of the Company, threatened.
 
4.27 Transfer Taxes.  No stock transfer or other taxes (other than income taxes)
are required to be paid in connection with the issuance of any of the Securities
on the Effective Date.
 
29
 
 
 

--------------------------------------------------------------------------------

 
 
4.28 Sarbanes-Oxley Act; Internal Controls and Procedures.  To the Company’s
knowledge, the Company is in material compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and any and all
applicable rules and regulations promulgated by the Commission thereunder that
are effective as of the Effective Date.  The Company maintains internal
accounting controls, policies and procedures, and such books and records as are
reasonably designed to provide reasonable assurance that (i) all transactions to
which the Company or any Company Subsidiary is a party or by which its
properties are bound are effected by a duly authorized employee or agent of the
Company, supervised by and acting within the scope of the authority granted by
the Company’s senior management, (ii) the recorded accounting of the Company’s
consolidated assets is compared with existing assets at regular intervals and
(iii) all transactions to which the Company or any Company Subsidiary is a
party, or by which its properties are bound, are recorded (and such records
maintained) in accordance with all Governmental Requirements and as may be
necessary or appropriate to ensure that the financial statements of the Company
are prepared in accordance with GAAP.
 
4.29 Embargoed Person.  None of the funds or other assets of the Company or any
Company Subsidiary shall constitute property of, or shall be beneficially owned,
directly or indirectly, by any Person subject to trade restrictions under United
States law, including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. § 1701 et seq., the Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Orders or regulations promulgated under any
such United States laws (each, an “Embargoed Person”), with the result that the
investments evidenced by the Securities are or would be in violation of any
Governmental Requirements.  To the knowledge of the Company, no Embargoed Person
has any interest of any nature whatsoever in the Company or any Company
Subsidiary with the result that the investments evidenced by the Securities are
or would be in violation of any Governmental Requirements.  None of the funds or
other assets of the Company or any Company Subsidiary have been derived from any
unlawful activity with the result that the investments evidenced by the
Securities are or would be in violation of any Governmental Requirements in any
material respect.
 
4.30 Transactions with Interested Persons.  No officer, director or employee of
the Company or any Company Subsidiary is or has made any arrangements with the
Company or any Company Subsidiary to become a party to any transaction with the
Company or any Company Subsidiary (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, except for the
following (i) the Transaction Documents and the transactions therein and as
provided therein; (ii) the promissory notes and agreements as set forth on
Schedule 4.30 and the transactions contemplated thereunder; (iii) the
transactions as disclosed in the SEC Documents; and (iv) the transactions and
agreements described in clauses (a) through and including (o) in Section 1.10 of
Schedule 5.4.
 
4.31 Customers and Suppliers.  The relationships of each of the Company and
Company Subsidiaries with its customers and suppliers are maintained on
commercially reasonable terms, except for those that would not have a Material
Adverse Effect.  To the Company’s knowledge, no customer or supplier of the
Company or a Company Subsidiary has any plan or intention to terminate its
agreement with the Company or such Company Subsidiary, which termination would
reasonably be expected to have a Material Adverse Effect.
 
4.32 Accountants.  The Company’s accountants, who the Company expects will
render their opinion with respect to the financial statements to be included in
the Company’s Annual Report on Form 10-K for the fiscal year ended June 30,
2012, are, to the Company’s knowledge, independent accountants as required by
the Securities Act.
 
30
 
 
 

--------------------------------------------------------------------------------

 
 
4.33 Solvency.  (i) The fair saleable value of the Company and the Company
Subsidiaries (on a consolidated basis) assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing Debt; and (ii)
the expected cash flows of the Company for future periods, together with the
proceeds the Company would receive upon liquidation of its assets and the
proceeds from expected debt or equity offerings, after taking into account all
anticipated uses of such amounts, would be sufficient to pay all Debt when such
Debt is required to be paid.  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will be required to file for
reorganization or liquidation under bankruptcy or reorganization laws of any
jurisdiction, and has no present intention to so file.
 
4.34 Disclosure.  The representations, warranties and written statements made by
the Company contained in this Agreement and the other Transaction Documents and
in the certificates, exhibits and schedules delivered by the Company to the
Investor pursuant to this Agreement and the other Transaction Documents, taken
as a whole, do not contain, when furnished, any untrue statement of a material
fact, and do not, when taken as a whole, omit to state a material fact required
to be stated therein or necessary in order to make such representations,
warranties or statements not misleading in light of the circumstances under
which they were made; and, to the extent that any such information constitutes
projections, budgets, estimates or other forward looking statements, such
projections, budgets, estimates or other forward looking statements were
prepared in good faith on the basis of assumptions believed by the Company to be
reasonable at the time such projections, budgets, estimates or other forward
looking statements were furnished (it being understood that projections,
budgets, estimates or other forward looking statements by their nature are
inherently uncertain, that no assurances can be given that projections, budgets,
estimates or other forward looking statements will be realized, and that actual
results in fact may differ materially from any projections, budgets, estimates
or other forward looking statements provided to the Investor).
 
5. COVENANTS AND AGREEMENTS.
 
5.1 Filings and Public Disclosure by the Company.  The Company shall:
 
(a) file a Form D with respect to the Securities issued at the Second Closing as
and when required under Regulation D and provide a copy thereof to Investor
promptly after such filing;
 
(b) at or prior to the Second Closing, take such action as the Company
reasonably determines upon the advice of counsel is necessary to qualify the
Securities for sale under applicable state or “blue sky” laws or obtain an
exemption therefrom, and shall promptly provide evidence of any such action to
Investor at Investor’s request; and
 
(c) (iii)           promptly after the Effective Date, (i) first, issue a press
release disclosing the material terms of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, and
(ii) thereafter or contemporaneously with the issue of such press release, file
with the Commission a Current Report on Form 8-K disclosing the material terms
of and including as exhibits this Agreement and the other Transaction Documents
and the transactions contemplated hereby and thereby; provided, however, that
Investor shall have a reasonable opportunity to review and comment on any such
press release or Form 8-K prior to the issuance or filing thereof.
 
5.2 [Intentionally Omitted.]
 
31
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.3 Certain Affirmative Covenants of the Company.  The Company agrees that,
during the period beginning on the Effective Date and ending on the Termination
Date, the Company shall, and shall cause each other Loan Party to:
 
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, qualifications,
franchises, governmental authorizations, licenses and permits material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to do so, individually or in the aggregate, does not, or could not
reasonably be expected to, result in a Material Adverse Effect; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted hereunder.
 
(b) Comply with all Governmental Requirements applicable to the operation of its
business, except for instances of non-compliance that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(c) Comply with all agreements, documents and instruments binding on it or
affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of non-compliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
(d) In the case of the Company, provide each Holder with copies of all materials
sent to the Company’s shareholders at the same time or otherwise promptly after
such materials are delivered to such shareholders.
 
(e) In the case of the Company, timely file with the Commission all reports
required to be filed pursuant to the Exchange Act and refrain from terminating
its status as an issuer required by the Exchange Act to file reports thereunder
even if the Exchange Act or the rules and regulations thereunder would permit
such termination (and otherwise make and keep public information available, as
those terms are understood and defined in Rule 144).
 
(f)  [Intentionally Omitted].
 
(g) Maintain commercially reasonable insurance coverage (including D&O
insurance) for each of the Company and Company Subsidiaries.
 
(h) With respect to (x) any Person that becomes a Subsidiary after the Effective
Date or (y) any Subsidiary that is in existence as of the Effective Date but is
not a Subsidiary Guarantor, if such Subsidiary is required to become a
“Borrower” under the Senior Loan Agreement at any time prior to the Senior
Discharge Date, then the Company shall, at the Company’s sole expense, promptly
(but in any event, within ten (10) days (or such longer period as Collateral
Agent shall agree in writing in its sole discretion)) after such Subsidiary
becomes a “Borrower”, do the following:
 
(i) notify the Holders of such event;
 
(ii) the Company shall cause such Subsidiary to execute and deliver to the
Collateral Agent (x) a Joinder Agreement (as defined in the Subsidiary
Guarantee) to the Subsidiary Guarantee and a (y) a Joinder Agreement (as defined
in the Security Agreement) to the Security Agreement;
 
32
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) the Borrower shall (x) execute and deliver, or cause to be executed and
delivered, to the Collateral Agent such amendments or supplements to the
Security Agreement or such other documents, and take or cause to be taken, such
actions, in each case as the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent for the benefit of the Secured Parties a Lien
on the assets of such Subsidiary and (y) take all actions as the Collateral
Agent shall deem necessary or advisable to cause such Lien to be duly perfected
to the extent required by the Security Agreement in accordance with all
applicable Governmental Requirements; and
 
(iv) the Company shall execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements and certificates similar
to those described in Sections 2.3(b) and 2.3(h), as reasonably requested by the
Collateral Agent.
 
5.4 Certain Negative Covenants of the Company.  The Company agrees that, during
the period beginning on the Effective Date and ending on the Termination Date,
the Company shall comply with the covenants set forth in Schedule 5.4 attached
hereto.
 
5.5  [Intentionally Omitted.]
 
5.6  [Intentionally Omitted.]
 
5.7  [Intentionally Omitted.]
 
5.8 Use of Holder’s Name.  Except as may be required by applicable law and/or
this Agreement, the Company shall not use, directly or indirectly, any Holder’s
name or the name of any of its Affiliates in any advertisement, announcement,
press release or other similar communication unless it has received the prior
written consent of such Holder for the specific use contemplated or as otherwise
required by applicable law or regulation.
 
5.9 Disclosure of Non-Public Information. The Company agrees that it will not at
any time following the Effective Date disclose material non-public information
to any Holder without first obtaining such Holder’s prior written consent
confirming that such Holder is willing to receive material non-public
information at such time.
 
5.10 Indemnification of Holders.   The Company will indemnify and hold each
Holder and its directors, managers, officers, shareholders, members, partners,
employees and agents (each, a “Holder Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Holder Party may suffer
or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or by the Company or any other Loan Party in the other Transaction
Documents or (b) any action instituted against a Holder, or any of its
Affiliates, by any shareholder of the Company who is not an Affiliate of such
Holder, with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of such Holder’s
representation, warranties or covenants under the Transaction Documents or any
agreements or understandings such Holder may have with any such shareholder or
any violations by such Holder or any such Affiliate of state or federal
securities laws or any conduct by such Holder or any such Affiliate which
constitutes wrongful actions or omissions, fraud, gross negligence, willful
misconduct or malfeasance).  If any action shall be brought against any Holder
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Holder Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing.  Any Holder Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Holder Party except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time following such Holder Party’s written request that it do so, to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Holder
Party.  The Company will not be liable to any Holder Party under this Agreement
(i) for any settlement by a Holder Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent, that a loss, claim, damage or liability is
attributable to such Holder Party’s wrongful actions or omissions, or gross
negligence or willful misconduct, fraud or malfeasance, or to such Holder
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Holder Party in this Agreement or in the other
Transaction Documents.
 
33
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.11 Limitations on Disposition by Holder.  Each Holder agrees that no Holder
shall sell, transfer, assign or dispose of any Securities, unless:
 
(a) there is then in effect an effective registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or
 
(b) such Holder has notified the Company in writing of any such proposed
disposition, and furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such Securities under the Securities Act; provided, however, that no such
opinion of counsel will be required (i) if the sale, transfer, assignment or
disposition is made to an Affiliate of such Holder, (ii) if the sale, transfer,
assignment or disposition is made pursuant to Rule 144 and such Holder provides
the Company with evidence reasonably satisfactory to the Company that the
proposed transaction satisfies the requirements of Rule 144, (iii) if such
Securities are eligible for resale under Rule 144(k) or any successor provision
or (iv) if in connection with a bona fide pledge or hypothecation of any
Securities under a margin arrangement with a broker-dealer or other financial
institution or the sale of any such Securities by such broker-dealer or other
financial institution following such Holder’s default under such margin
arrangement.
 
5.12 Registration Rights.
 
(a) Upon the Company becoming eligible to file a Registration Statement on Form
S-3 under the Securities Act, the Company shall, upon sixty (60) days written
notice from the Investor, use its commercially reasonable efforts to file with
the SEC a Form S-3 Registration Statement providing for an offering of all
shares of Common Stock of the Company issuable upon the conversion of the
Consolidated Note (the “Registrable Securities”).  The Company shall use its
commercially reasonable efforts to cause the SEC to declare such Form S-3
Registration Statement effective as soon as practicable thereafter.   The
Company shall use its commercially reasonable efforts to keep such Form S-3
Registration Statement continuously effective until the earlier of (i) two years
after such Form S-3 Registration Statement has been declared effective and (ii)
the date on which all Registrable Securities included in such Form S-3
Registration Statement have been sold in accordance with the plan and method of
distribution disclosed in the prospectus included in such Form S-3 Registration
Statement, or otherwise.
 
34
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
Investor, that in the good faith judgment of the Company’s board of directors it
would be detrimental to the Company and its stockholders for such Form S-3
Registration Statement to either become effective or remain effective for as
long as such Form S-3 Registration Statement otherwise would be required to
remain effective, because such action would (a) materially interfere with a
significant acquisition, corporate reorganization, or other similar transaction
involving the Company; (b) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (c) render the Company unable to comply with requirements under
the Securities Act or Exchange Act, to (i) defer taking action with respect to a
notice by the Investor to file a registration statement hereunder and/or (ii)
require the Investor to suspend the use of the prospectus for sales of
Registrable Securities under any such registration statement, in each case for a
reasonable period of time not to exceed 90 days in succession or 180 days in the
aggregate in any 12 month period.
 
(c) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, the Investor and its Affiliates and their respective officers,
directors, employees, managers, partners and agents and each Person who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) the Investor or such other indemnified Person from and against all
losses, claims, damages, liabilities and expenses (including reasonable expenses
of investigation and reasonable attorneys’ fees and expenses) (collectively, the
“Losses”) caused by, resulting from or relating to any untrue statement (or
alleged untrue statement) of a material fact contained in any Form S-3
Registration Statement, prospectus or preliminary prospectus or any amendment or
supplement thereto or any omission (or alleged omission) of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except
insofar as the same are caused by any information furnished in writing to the
Company by the Investor expressly for use therein.
 
(d) In connection with any Form S-3 Registration Statement, the Investor will
furnish to the Company, in writing, information regarding the Investor’s
ownership of Registrable Securities and its intended method of distribution
thereof and, to the extent permitted by law, shall, indemnify the Company, its
Affiliates and their respective directors, officers, managers, employees and
agents and each Person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) the Company or such other
indemnified Person against all Losses caused by any untrue statement of material
fact contained in the Form S-3 Registration Statement, prospectus or preliminary
prospectus or any amendment or supplement thereto or any omission of a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, but
only to the extent that such untrue statement or omission is caused by and
contained in such information so furnished in writing by the Investor expressly
for use therein.
 
6. MISCELLANEOUS.
 
6.1 Survival; Severability.  The representations, warranties, covenants and
indemnities made by the parties herein and in the other Transaction Documents
shall survive the Effective Date notwithstanding any due diligence investigation
made by or on behalf of the party seeking to rely thereon.   In the event that
any provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision; provided that in such case the
parties shall negotiate in good faith to replace such provision with a new
provision which is not illegal, unenforceable or void, as long as such new
provision does not materially change the economic benefits of this Agreement to
the parties.
 
35
 
 
 

--------------------------------------------------------------------------------

 
 
6.2 Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon each of the parties and their
respective (as applicable) successors, permitted assigns, executors,
administrators, personal representatives, heirs and legatees.  Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective (as applicable) successors, permitted
assigns, executors, administrators, personal representatives, heirs and
legatees, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.  The Holder may
assign its rights and obligations hereunder in connection with any private sale
or transfer of the Securities that is permitted hereunder, as long as, as a
condition precedent to such transfer, (i) the transferee executes an
acknowledgment agreeing to be bound by the applicable provisions of this
Agreement, in which case the term “Holder” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto, and such
assignment complies with applicable Governmental Requirements and (ii) the
Company shall have consented to such assignment (which consent shall not be
unreasonably withheld).  The Company may not assign its rights or obligations
under this Agreement.
 
6.3 No Reliance.
 
(a) The Company hereto acknowledges that: (i) it has such knowledge in business
and financial matters as to be fully capable of evaluating this Agreement, the
other Transaction Documents and the transactions contemplated hereby and
thereby; (ii) it is not relying on any advice or representation of any Holder or
the Collateral Agent in connection with entering into this Agreement, the other
Transaction Documents or such transactions (other than the representations made
in this Agreement or the other Transaction Documents); (iii) it has not received
from any Holder or the Collateral Agent any assurance or guarantee as to the
merits (whether legal, regulatory, tax, financial or otherwise) of entering into
this Agreement or the other Transaction Documents or the performance of its
obligations hereunder and thereunder; and (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent that it has deemed necessary, and has entered into this Agreement
and the other Transaction Documents based on its own independent judgment and,
if applicable, on the advice of such advisors, and not on any view (whether
written or oral) expressed by any Holder or the Collateral Agent.
 
(b) The Holder acknowledges that: (i) it has such knowledge in business and
financial matters as to be fully capable of evaluating this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby; (ii)
it is not relying on any advice or representation of the Company or any Company
Subsidiary in connection with entering into this Agreement, the other
Transaction Documents or such transactions (other than the representations made
in this Agreement or the other Transaction Documents); (iii) it has not received
from the Company or any Company Subsidiary any assurance or guarantee as to the
merits (whether legal, regulatory, tax, financial or otherwise) of entering into
this Agreement or the other Transaction Documents or the performance of its
obligations hereunder and thereunder; and (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent that it has deemed necessary, and has entered into this Agreement
and the other Transaction Documents based on its own independent judgment and,
if applicable, on the advice of such advisors, and not on any view (whether
written or oral) expressed by the Company or any Company Subsidiary.
 
6.4 Independent Nature of Holders’ Obligations and Rights.  The obligations of
each Holder hereunder are several and not joint with the obligations of the
other Holders hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder.  The Company
acknowledges and agrees that nothing contained herein or in any other
Transaction Document, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or a “group” as
described in Section 13(d) of the Exchange Act, or create a presumption that the
Holders are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement.  Each Holder acknowledges and
agrees that it has been represented by its own separate counsel in connection
with the transactions contemplated hereby, shall be entitled to protect and
enforce its rights, including, without limitation, rights arising out of this
Agreement or the other Transaction Documents, individually, and shall not be
required to join any other Holder as an additional party in any proceeding for
such purpose.
 
36
 
 
 

--------------------------------------------------------------------------------

 
 
6.5 Injunctive Relief.  The Company acknowledges and agrees that a breach by it
of its obligations hereunder will cause irreparable harm to each Holder and that
the remedy or remedies at law for any such breach will be inadequate and agrees,
in the event of any such breach, in addition to all other available remedies,
such Holder shall be entitled to an injunction restraining any breach and
requiring immediate and specific performance of such obligations without the
necessity of showing economic loss or the posting of any bond.
 
6.6 Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and construed under the laws of the
State of New York applicable to contracts made and to be performed entirely
within the State of New York.
 
(b) Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City and County of New York of the
State of New York for the adjudication of any dispute hereunder or any other
Transaction Document or in connection herewith or therewith or with any
transaction contemplated hereby or thereby, and hereby irrevocably waives, to
the extent permitted by applicable law, and agrees not to assert, to the extent
permitted by applicable law, in any suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of such suit, action or proceeding is improper.  Each party hereby irrevocably
waives, the extent permitted by applicable law, personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.
 
(c) EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY DISPUTE OR
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.6(c).
 
37
 
 
 

--------------------------------------------------------------------------------

 
 
6.7 Counterparts; Facsimile.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  Any executed signature
page delivered by facsimile or e-mail transmission shall be binding to the same
extent as an original executed signature page, with regard to any agreement
subject to the terms hereof or any amendment thereto.
 
6.8 Headings.  The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
6.9 Notices.  Any notice, demand or request required or permitted to be given by
the Company or the Holder pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as set forth on Schedule 6.9.  Any party
hereto may change its address or facsimile number for notices and other
communications hereunder by notice to the other parties hereto.
 
6.10 Expenses.  The Company shall reimburse the Holder and the Collateral Agent
for all costs and expenses that each of them incurs in connection with the
negotiation, execution, and delivery of this Agreement or the other Transaction
Documents.  The Company and each Holder and the Collateral Agent shall pay all
costs and expenses that it incurs in connection with the performance of this
Agreement or the other Transaction Documents.
 
6.11 Entire Agreement; Amendments.
 
(a) This Agreement and the other Transaction Documents constitute the entire
agreement between the parties hereto with regard to the subject matter hereof
and thereof, superseding all prior agreements or understandings, whether written
or oral, between or among the parties.
 
(b) Neither this Agreement nor any term hereof may be amended except pursuant to
a written instrument executed by the Company and by the Holders holding a
majority of the outstanding principal of the Notes.  Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
6.12 Effect of this Agreement on the Original Purchase Agreement.  This
Agreement shall be deemed to amend and restate and supercede the Original
Purchase Agreement in its entirety.  Each of the parties hereto confirm that the
amendment and restatement of the Original Purchase Agreement pursuant to this
Agreement shall not constitute a novation of the Original Purchase
Agreement.  Notwithstanding the foregoing, the parties hereto acknowledge and
agree that each of the representations and warranties and covenants made by the
Investor set forth in Sections 3.2, 3.3, 3.4, 3.5, 3.6 and 5.11 of the Original
Purchase Agreement (collectively, the “Original Sections”) shall continue to
survive and remain in effect and that the corresponding Sections contained in
this Agreement shall be deemed to be in addition to but not in substitution of
the Original Sections.
 
6.13 Waiver of Specified Defaults.  The Investor hereby waives the Specified
Defaults.
 
38
 
 
 

--------------------------------------------------------------------------------

 
 
6.14 Release and Terminations.
 
(a) Each of the Investor, in its capacity as collateral agent, and the Investor
(as holder of the 2008 Note), hereby, effective as of the date hereof:
 
(i) releases each of the entities and Subsidiaries of the Company identified on
Schedule 6.14 (collectively, the “Released Debtors”) (x) from each of the
Original Security Agreement, the Original Subsidiary Guarantee and any other
Original Transaction Documents to which such Released Debtor was a party and (y)
from any and all of their respective obligations thereunder; and
 
(ii) confirms that each of the Released Debtors shall have no obligations to the
Investor, as collateral agent, or any holder of the Notes (including the
Investor) hereunder or under the Security Agreement or the Subsidiary Guarantee.
 
(b) The Investor and the Collateral Agent or its designee hereby agree to
promptly file termination statements terminating all UCC financing statements
filed in connection with the Original Security Agreement against each of the
Released Debtors and, upon request of the Company, executed and deliver such
documents and instruments acknowledging the release of the Released Debtors and
all items of “Collateral” (as defined in the Original Security Agreement) owned
by any of the Released Debtors.
 
6.15 Subordination Agreement.  The parties hereto acknowledge and agree that the
terms of this Agreement are subject to the terms of the Subordination
Agreement.  In the event of any conflict between the terms of the Subordination
Agreement and the terms of this Agreement, the terms of the Subordination
Agreement shall govern.
 
[SIGNATURE PAGES TO FOLLOW]
 
39
 
 
 

--------------------------------------------------------------------------------

 
 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 



 
COMPANY:
           
INTEGRATED BIOPHARMA, INC.
           
By:
/s/ E. Gerald Kay      
Name:  E. Gerald Kay
     
Title:  President
 

 
 

 
INVESTOR:
           
CD FINANCIAL, LLC
           
By:
/s/ Wiliam H. Milmoe      
Name:  William H. Milmoe   
     
Title:  President
 



 
 
 
[Signature Page to Amended and Restated Securities Purchase Agreement]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF CONSOLIDATED NOTE
 
 
INTEGRATED BIOPHARMA, INC.
 
AMENDED AND RESTATED CONVERTIBLE SECURED PROMISSORY NOTE
 
THIS AMENDED AND RESTATED CONVERTIBLE SECURED PROMISSORY NOTE DOES NOT REQUIRE
PHYSICAL SURRENDER HEREOF IN ORDER TO EFFECT A PARTIAL PAYMENT
HEREOF.  ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS
THAN THE PRINCIPAL AMOUNT SHOWN BELOW.
 
$5,350,000.00
Issue Date:  June 27, 2012
New York, New York

 
FOR VALUE RECEIVED, INTEGRATED BIOPHARMA, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of CD FINANCIAL, LLC, a Florida
limited liability company, or its permitted successors or assigns (the
“Holder”), in lawful money of the United States of America and in immediately
available funds, the principal sum of FIVE MILLION THREE HUNDRED FIFTY THOUSAND
AND 00/100 DOLLARS ($5,350,000.00), or, if less, the aggregate unpaid principal
amount of this Note, which principal amount shall be due and payable in such
amounts and on such dates as are set forth below.  The Company further promises
to pay interest on the unpaid principal amount hereof, from the date hereof
until paid in full, at the interest rates, and on the dates, specified below.
 
This Note is the “Consolidated Note” referred to in and is executed and
delivered pursuant to and in connection with the Amended and Restated Securities
Purchase Agreement, dated as of June 27, 2012, by and between the Company and
the Holder (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Securities Purchase Agreement”).
 
This Note amends and restates in its entirety the Original Notes referred to in
the Securities Purchase Agreement.
 
The Company’s obligations under this Note, including, without limitation, its
obligation to make payments of principal and interest hereon, are (i) guaranteed
by certain of the Company’s Subsidiaries pursuant to the Subsidiary Guarantee
and (ii) secured by certain of the assets  of the Company and certain of the
Company’s Subsidiaries pursuant to the Security Agreement.
 
The following terms shall apply to this Note:
 
1. DEFINITIONS.
 
(a) Defined Terms.  When used herein, the terms below shall have the respective
meanings indicated:
 
“Acceleration Notice” has the meaning set forth in Section 4 of this Note.
 
“Accumulated Unpaid Interest Amounts” has the meaning set forth in Section 2(b)
of this Note.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Company” has the meaning set forth in the first paragraph of this Note.
 
“Conversion Price” means $0.65 (as appropriately adjusted for stock splits,
stock dividends, issuances below the Conversion Price and similar events).
 
“Default Interest Rate” means ten percent (10.0%) per annum.
 
“Holder” has the meaning set forth in the first paragraph of this Note.
 
“Interest” has the meaning set forth in Section 2(a) of this Note.
 
“Interest Payment Date” means (a) the first Business Day of each calendar month
and (b) the Maturity Date.
 
“Issue Date” means the date of this Note as set forth on the first page of this
Note.
 
“Maturity Date” means July 7, 2017.
 
“Note” means this Amended and Restated Convertible Secured Promissory Note,
dated June 27, 2012, by the Company and payable to the order of the Holder, as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.
 
“Prepayment Date” has the meaning set forth in Section 5 of this Note.
 
“Prepayment Notice” has the meaning set forth in Section 5 of this Note.
 
“Securities Purchase Agreement” has the meaning set forth in the preamble of
this Note.
 
(b) Terms Defined in Securities Purchase Agreement.  Any capitalized term used
but not defined herein has the meaning specified in the Securities Purchase
Agreement.
 
(c) Usage.  Section 1.2 of the Securities Purchase Agreement shall apply herein,
and is incorporated herein by reference, mutatis mutandis, as if a part hereof.
 
2. INTEREST; PAYMENT OF INTEREST AND PRINCIPAL; CALCULATION.
 
(a) Interest.  Subject to Section 2(d) of this Note, the unpaid principal amount
of this Note shall bear interest from and including the Issue Date until the
principal amount of this Note is paid in full (“Interest”) at a rate per annum
equal to six percent (6.0%).
 
(b) Interest Payments.  The Company shall make payments of accrued Interest
hereunder on each Interest Payment Date, commencing with the first Interest
Payment Date occurring after the Issue Date; provided that no such payment shall
be required to be made by the Company on such Interest Payment Date if the
Company, in making such payment, would violate terms of the Subordination
Agreement.   To the extent that any Interest payment is not so made on any
Interest Payment Date pursuant to the first sentence of this Section 2(b) as a
result of the operation of the proviso in such sentence (the amount of such
unpaid Interest is referred to, collectively, as the “Accumulated Unpaid
Interest Amounts”), then such failure to make such payment on such Interest
Payment Date shall not constitute an Event of Default.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Payment on Maturity.  The outstanding principal amount of this Note shall be
due and payable on the Maturity Date, together with all accrued and unpaid
Interest thereon, all unpaid Accumulated Unpaid Interest Amounts and all other
amounts due under this Note.
 
(d) Default Interest.  Any amount of principal, (subject to the last sentence in
this Section 2(d)) Interest, or Accumulated Unpaid Interest Amounts that is not
paid as and when due in accordance with this Note shall bear interest at the
Default Interest Rate, compounded monthly, until paid in full, and such interest
accrued at the Default Interest Rate shall be payable on demand.   For avoidance
of doubt, it is understood and agreed that if the Company does not make a
monthly Interest payment on any Interest Payment Date pursuant to Section 2(b)
of this Note solely as a result of the operation of the proviso in the first
sentence of Section 2(b) of this Note, then, for purposes of the first sentence
of this Section 2(d), the amount of the Interest payment that was not so made on
such Interest Payment Date shall not bear interest at the Default Interest Rate;
provided, however, that if any Accumulated Unpaid Interest Amounts are not paid
when due in accordance with Section 2(c) of this Note, then such Accumulated
Unpaid Interest Amounts shall bear interest at the Default Interest Rate in
accordance with the first sentence of this Section 2(d).
 
(e) Payments of Accumulated Unpaid Interest Amounts.  To the extent that there
is any Accumulated Unpaid Interest Amounts that remains unpaid, the Company
shall pay to the Holder, within five (5) Business Days after demand by Holder,
the Accumulated Unpaid Interest Amounts, without premium or penalty; provided,
however, that the Company shall not be required to make such payment to the
extent that the Company, in making such payment, would violate the terms of the
Subordination Agreement (and, in which case, for purposes of the proviso in the
second sentence of Section 2(d) of this Note, such Accumulated Unpaid Interest
Amounts shall not be deemed due after such demand so made).
 
(f) Payment in Cash.  All payments of principal, Interest, default interest (if
any), and Accumulated Unpaid Interest Amounts hereunder shall be paid in cash by
wire transfer of immediately available funds to the account of the Holder as
designated by the Holder to the Company in writing from time to time.  All
payments (including prepayments) to be made by the Company on account of
principal, Interest, default interest (if any), fees and other amounts owing
hereunder shall be made without set off or counterclaim.
 
(g) Calculation of Interest.   Any Interest and default interest (if any)
payable hereunder shall be computed on the basis of a 360-day year and
calculated using the actual number of days elapsed.
 
(h) Failure to Make Payments.  If the Company does not make any payment of
principal, interest or other amounts hereunder when due because such payment, if
made, would violate  the terms of the Subordination Agreement, then the failure
by the Company to make such payment shall not constitute an Event of Default.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
3. CONVERSION.
 
(a) Generally.  All or any portion of the outstanding principal amount of this
Note may, at any time on or prior to or after the Maturity Date and in the
Holder’s sole discretion, be converted into shares of Common Stock at the
Conversion Price in effect at such time. For avoidance of doubt, any Accumulated
Unpaid Interest Amounts shall not constitute principal hereunder.
 
(b) Mechanics of Conversion.  The Holder may, at its option, upon written
notice, as provided in Section 6(b), to the Company given at any time and from
time to time prior to the payment or prepayment of this Note, convert all or any
portion of the principal balance of this Note into shares of Common Stock based
on the Conversion Price.  Upon any conversion of this Note: (i) such principal
amount converted shall become fully paid and satisfied, (ii) the Holder shall
surrender and deliver this Note, duly endorsed, to the Company or such other
address which the Company shall designate against delivery of the certificates
representing the new securities of the Company, (iii) the Company shall promptly
deliver a duly executed replacement Note to the Holder in a principal amount
equal to the principal amount, if any, that remains outstanding after any such
conversion; and (iv) in exchange for all or any portion of the surrendered Note
described in the immediately preceding clause (i) or (ii) of this Section 3(b),
the Company shall deliver to the Holder certificates representing such number of
shares of Common Stock to which the Holder is entitled to receive based on its
conversion of the Note in accordance with the calculation of the Conversion
Price, which certificates shall bear such legends as are required under
applicable state and federal securities laws and as specified in the Securities
Purchase Agreement.  In no event shall any accrued Interest (including default
interest (if any)) and Accumulated Unpaid Interest Amounts hereunder be subject
to the conversion provisions set forth in this Section 3.
 
(c)           Issue Taxes.  The Company shall pay any and all issue and other
taxes that may be payable with respect to any issue or delivery of shares of
Common Stock on conversion of this Note pursuant hereto; provided, however, that
the Holder shall not be obligated to pay any transfer taxes resulting from any
transfer requested by any holder in connection with any such conversion.
 
(d)           Elimination of Fractional Interests.  No fractional shares of
Common Stock shall be issued upon conversion of this Note, nor shall the Company
be required to pay cash in lieu of fractional interests, it being the intent of
the parties that all fractional interests shall be eliminated and that all
issuances of Common Stock shall be rounded up to the nearest whole share of
Common Stock.
 
4. EVENTS OF DEFAULT; REMEDIES.
 
If an Event of Default occurs and is continuing, the Holder shall have the
right, upon written notice to the Company (an “Acceleration Notice”), to take
either or both of the following actions, at the same or different times
(i) declare all unpaid principal hereof, any accrued and unpaid Interest
(including default interest (if any)) thereon, all Accumulated Unpaid Interest
Amounts (including any default interest (if any) thereon), and any other amounts
owing hereunder due and payable on the date specified in such Acceleration
Notice, without presentment, demand, protest or any other notice of any kind,
all of which are hereby waived by the Company, anything contained herein to the
contrary notwithstanding; provided such date of payment must be at least two (2)
Business Days following the date on which the Acceleration Notice is delivered
to the Company, and/or (ii) exercise any rights and remedies under this Note or
as permitted by law and/or in equity; and in the case of any event described in
clause (b) of the definition of “Event of Default”, all unpaid principal hereof,
any accrued and unpaid Interest (including default interest (if any)) thereon,
all Accumulated Unpaid Interest Amounts (including any default interest (if any)
thereon), and any other amounts owing hereunder shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company, anything contained herein to the
contrary notwithstanding; provided, however, that the Company shall only make
such payment(s) if and only to the extent that such payment(s) would not violate
the terms of the Subordination Agreement.
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
5. PREPAYMENTS.
 
Prepayment of Principal.  The Company shall have the right at any time and from
time to time to prepay the outstanding principal amount of this Note, without
premium or penalty, upon not less than five (5) days’ prior written notice to
the Holder (a “Prepayment Notice”).  In order to effectuate such prepayment, the
Company shall be obligated to pay the Holder an amount equal to the amounts
described in the Prepayment Notice in same day funds on the payment date (the
“Prepayment Date”) specified in the Prepayment Notice; provided such date must
be at least five (5) days following the date on which the Prepayment Notice is
delivered to the Holder; provided, further, however, that the Company may only
make such prepayment to the extent that the Company, in making such prepayment,
would not violate the terms of the Subordination Agreement.  All such principal
prepayments shall be applied to the outstanding principal amount of this
Note.  Any prepayment shall be accompanied by payment of accrued interest on the
amount so prepaid.  Notwithstanding the foregoing, if the Holder delivers an
Acceleration Notice at any time prior to the Prepayment Date, then the
provisions of Section 4 shall apply and control.
 
6. MISCELLANEOUS.
 
(a) Failure to Exercise Rights not Waiver.  No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise
thereof.   All rights and remedies of the Holder hereunder are cumulative and
not exclusive of any rights or remedies otherwise available. In the event that
the Company does not pay any amount under this Note when such amount becomes
due, the Company shall bear all costs incurred by the Holder in collecting such
amount, including without limitation reasonable legal fees and expenses.
 
(b) Notices. Any notice, demand or request required or permitted to be given by
the Company or the Holder pursuant to the terms of this Note shall be in writing
and shall be deemed delivered (i) when delivered personally or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
Business Day, in which case such delivery will be deemed to be made on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
an overnight courier and (iii) on the Business Day actually received if
deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as set forth in the Securities Purchase
Agreement, or as shall be designated by the Company or the Holder in writing to
the other party hereto in accordance this Section 6(b).
 
(c) Amendments and Waivers.  No amendment or modification to this Note may be
made or given except pursuant to a written instrument executed by the Company
and the Holder.  No waiver of any provision of this Note may be made except
pursuant to a written instrument executed by the party against whom such waiver
is sought to be enforced.  Any waiver given pursuant hereto shall be effective
only in the specific instance and for the specific purpose for which given.
 
 
5
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(d) Transfer of Note.  The Holder may sell, transfer or otherwise dispose of all
or any part of this Note (including without limitation pursuant to a pledge) to
any Person as long as such sale, transfer or disposition is in compliance with
applicable Governmental Requirements, and is otherwise made in accordance with
the applicable provisions of the Securities Purchase Agreement.  From and after
the date of any such sale, transfer or disposition, the transferee hereof shall
be deemed to be the holder of a Note in the principal amount acquired by such
transferee, and the Company shall, as promptly as practicable, issue and deliver
to such transferee a new Note identical in all respects to this Note, in the
name of such transferee, against surrender of this Note or as otherwise
specified in Section 6(e) of this Note.  The Company shall be entitled to treat
the original Holder as the holder of this entire Note unless and until it
receives written notice of the sale, transfer or disposition hereof.
 
(e) Lost or Stolen Note.  Upon receipt by the Company of evidence of the loss,
theft, destruction or mutilation of this Note, and (in the case of loss, theft
or destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of the Note, if mutilated, the Company shall
execute and deliver to the Holder a new Note identical in all respects to this
Note.
 
(f) Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within the State of New York.
 
(g) Successors and Assigns.  The terms and conditions of this Note shall inure
to the benefit of and be binding upon the Company and the Holder and their
respective successors (whether by merger or otherwise) and permitted
assigns.   The Company may not assign its rights or obligations under this Note
except as specifically required or permitted pursuant to the terms hereof or the
Securities Purchase Agreement.
 
(h) Usury.  This Note is subject to the express condition that at no time shall
the Company be obligated or required to pay interest hereunder at a rate which
could subject the Holder to either civil or criminal liability as a result of
being in excess of the maximum interest rate which the Company is permitted by
applicable law to contract or agree to pay.  If by the terms of this Note, the
Company is at any time required or obligated to pay interest hereunder at a rate
in excess of such maximum rate, the rate of interest under this Note shall be
deemed to be immediately reduced to such maximum rate and the interest payable
shall be computed at such maximum rate and all prior interest payments in excess
of such maximum rate shall be applied and shall be deemed to have been payments
in reduction of the principal balance of this Note.
 
(i) WAIVER OF JURY TRIAL.  THE COMPANY HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY.
 
(j) Severability.  Any provision of this Note held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
 
(k) Restatement of Original Notes.  This Note shall amend, restate and replaces
each of the Original Notes; provided, however, that the execution and delivery
of this Note shall not in any circumstance be deemed to have terminated,
extinguished or discharged any of the Company’s indebtedness under the Original
Notes, all of which indebtedness shall continue under and be governed by this
Note.   This Note is a replacement, amendment and restatement of the Original
Notes and IS NOT A NOVATION.
 
(l) Subordination Agreement.  This Note shall be subject to the terms of the
Subordination Agreement.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 
 
7
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.
 
 
INTEGRATED BIOPHARMA, INC.  
         
By:
/s/ E. Gerald Kay    
Name:  E. Gerald Kay
 
Title:  President

 
 
 
 


 


 
 [Signature Page to Amended and Restated Convertible Secured Promissory Note]




8
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT B
 
FORM OF LIQUIDITY NOTE

 
 
INTEGRATED BIOPHARMA, INC.
 
PROMISSORY NOTE
 
THIS PROMISSORY NOTE DOES NOT REQUIRE PHYSICAL SURRENDER HEREOF IN ORDER TO
EFFECT A PARTIAL PAYMENT HEREOF.  ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT
OF THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT SHOWN BELOW.
 
$1,714,000.00
Issue Date:  June 27, 2012
New York, New York
   

 
FOR VALUE RECEIVED, INTEGRATED BIOPHARMA, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of CD FINANCIAL, LLC, a Florida
limited liability company, or its permitted successors or assigns (the
“Holder”), in lawful money of the United States of America and in immediately
available funds, the principal sum of ONE MILLION SEVEN HUNDRED FOURTEEN
THOUSAND AND 00/100 DOLLARS ($1,714,000.00), or, if less, the aggregate unpaid
principal amount of this Note, which principal amount shall be due and payable
in such amounts and on such dates as are set forth below.  The Company further
promises to pay interest on the unpaid principal amount hereof, from the date
hereof until paid in full, at the interest rates, and on the dates, specified
below.
 
This Note is the “Liquidity Note” referred to in and is executed and delivered
pursuant to and in connection with the Amended and Restated Securities Purchase
Agreement, dated as of June 27, 2012, by and between the Company and the Holder
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Securities Purchase Agreement”).
 
The Company’s obligations under this Note, including, without limitation, its
obligation to make payments of principal and interest hereon, are (i) guaranteed
by certain of the Company’s Subsidiaries pursuant to the Subsidiary Guarantee
and (ii) secured by certain of the assets of the Company and certain of the
Company’s Subsidiaries pursuant to the Security Agreement.
 
The following terms shall apply to this Note:
 
1. DEFINITIONS.
 
(a) Defined Terms.  When used herein, the terms below shall have the respective
meanings indicated:
 
“Acceleration Notice” has the meaning set forth in Section 4 of this Note.
 
“Accumulated Unpaid Interest Amounts” has the meaning set forth in Section 2(b)
of this Note.
 
“Company” has the meaning set forth in the first paragraph of this Note.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Default Interest Rate” means ten percent (10.0%) per annum.
 
“Holder” has the meaning set forth in the first paragraph of this Note.
 
“Interest” has the meaning set forth in Section 2(a) of this Note.
 
“Interest Payment Date” means (a) the first Business Day of each calendar month
and (b) the Maturity Date.
 
“Issue Date” means the date of this Note as set forth on the first page of this
Note.
 
“Maturity Date” means July 7, 2017.
 
“Note” means this Promissory Note, dated June 27, 2012, by the Company and
payable to the order of the Holder, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.
 
“Prepayment Date” has the meaning set forth in Section 5 of this Note.
 
“Prepayment Notice” has the meaning set forth in Section 5 of this Note.
 
“Securities Purchase Agreement” has the meaning set forth in the preamble of
this Note.
 
(b) Terms Defined in Securities Purchase Agreement.  Any capitalized term used
but not defined herein has the meaning specified in the Securities Purchase
Agreement.
 
(c) Usage.  Section 1.2 of the Securities Purchase Agreement shall apply herein,
and is incorporated herein by reference, mutatis mutandis, as if a part hereof.
 
2. INTEREST; PAYMENT OF INTEREST AND PRINCIPAL; CALCULATION.
 
(a) Interest.  Subject to Section 2(d) of this Note, the unpaid principal amount
of this Note shall bear interest from and including the Issue Date until the
principal amount of this Note is paid in full (“Interest”) at a rate per annum
equal to six percent (6.0%).
 
(b) Interest Payments.  The Company shall make payments of accrued Interest
hereunder on each Interest Payment Date, commencing with the first Interest
Payment Date occurring after the Issue Date; provided that no such payment shall
be required to be made by the Company on such Interest Payment Date if the
Company, in making such payment, would violate terms of the Subordination
Agreement.   To the extent that any Interest payment is not so made on any
Interest Payment Date pursuant to the first sentence of this Section 2(b) as a
result of the operation of the proviso in such sentence (the amount of such
unpaid Interest is referred to, collectively, as the “Accumulated Unpaid
Interest Amounts”), then such failure to make such payment on such Interest
Payment Date shall not constitute an Event of Default.
 
(c) Payments on Maturity.
 
(i) The outstanding principal amount of this Note shall be due and payable on
the Maturity Date, together with all accrued and unpaid Interest thereon, all
unpaid Accumulated Unpaid Interest Amounts and all other amounts due under this
Note.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii) Notwithstanding anything to the contrary contained in this Note, but in all
events subject to Section 2(h) of this Note, to the extent that any payments of
principal by the Company may be made prior to the Maturity Date without
violating the terms of the Subordination Agreement, the outstanding principal
amount of this Note shall be payable within ten (10) Business Days after demand
by Holder.
 
(d) Default Interest.  Any amount of principal, (subject to the last sentence in
this Section 2(d)) Interest, or Accumulated Unpaid Interest Amounts that is not
paid as and when due in accordance with this Note shall bear interest at the
Default Interest Rate, compounded monthly, until paid in full, and such interest
accrued at the Default Interest Rate shall be payable on demand.   For avoidance
of doubt, it is understood and agreed that if the Company does not make a
monthly Interest payment on any Interest Payment Date pursuant to Section 2(b)
of this Note solely as a result of the operation of the proviso in the first
sentence of Section 2(b) of this Note, then, for purposes of the first sentence
of this Section 2(d), the amount of the Interest payment that was not so made on
such Interest Payment Date shall not bear interest at the Default Interest Rate;
provided, however, that if any Accumulated Unpaid Interest Amounts are not paid
when due in accordance with Section 2(c) of this Note, then such Accumulated
Unpaid Interest Amounts shall bear interest at the Default Interest Rate in
accordance with the first sentence of this Section 2(d).
 
(e) Payments of Accumulated Unpaid Interest Amounts.  To the extent that there
is any Accumulated Unpaid Interest Amounts that remains unpaid, the Company
shall pay to the Holder, within five (5) Business Days after demand by Holder,
the Accumulated Unpaid Interest Amounts, without premium or penalty; provided,
however, that the Company shall not be required to make such payment to the
extent that the Company, in making such payment, would violate the terms of the
Subordination Agreement (and, in which case, for purposes of the proviso in the
second sentence of Section 2(d) of this Note, such Accumulated Unpaid Interest
Amounts shall not be deemed due after such demand so made).
 
(f) Payment in Cash.  All payments of principal, Interest, default interest (if
any), and Accumulated Unpaid Interest Amounts hereunder shall be paid in cash by
wire transfer of immediately available funds to the account of the Holder as
designated by the Holder to the Company in writing from time to time.  All
payments (including prepayments) to be made by the Company on account of
principal, Interest, default interest (if any), fees and other amounts owing
hereunder shall be made without set off or counterclaim.
 
(g) Calculation of Interest.   Any Interest and default interest (if any)
payable hereunder shall be computed on the basis of a 360-day year and
calculated using the actual number of days elapsed.
 
(h) Failure to Make Payments.  If the Company does not make any payment of
principal, interest or other amounts hereunder when due because such payment, if
made, would violate the terms of the Subordination Agreement, then the failure
by the Company to make such payment shall not constitute an Event of Default.
 
3. [INTENTIONALLY OMITTED].
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
4. EVENTS OF DEFAULT; REMEDIES.
 
If an Event of Default occurs and is continuing, the Holder shall have the
right, upon written notice to the Company (an “Acceleration Notice”), to take
either or both of the following actions, at the same or different times
(i) declare all unpaid principal hereof, any accrued and unpaid Interest
(including default interest (if any)) thereon, all Accumulated Unpaid Interest
Amounts (including any default interest (if any) thereon), and any other amounts
owing hereunder due and payable on the date specified in such Acceleration
Notice, without presentment, demand, protest or any other notice of any kind,
all of which are hereby waived by the Company, anything contained herein to the
contrary notwithstanding; provided such date of payment must be at least two (2)
Business Days following the date on which the Acceleration Notice is delivered
to the Company, and/or (ii) exercise any rights and remedies under this Note or
as permitted by law and/or in equity; and in the case of any event described in
clause (b) of the definition of “Event of Default”, all unpaid principal hereof,
any accrued and unpaid Interest (including default interest (if any)) thereon,
all Accumulated Unpaid Interest Amounts (including any default interest (if any)
thereon), and any other amounts owing hereunder shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company, anything contained herein to the
contrary notwithstanding; provided, however, that the Company shall only make
such payment(s) if and only to the extent that such payment(s) would not violate
the terms of the Subordination Agreement.
 
5. PREPAYMENTS.
 
The Company shall have the right at any time and from time to time to prepay the
outstanding principal amount of this Note, without premium or penalty, upon not
less than five (5) days’ prior written notice to the Holder (a “Prepayment
Notice”).  In order to effectuate such prepayment, the Company shall be
obligated to pay the Holder an amount equal to the amounts described in the
Prepayment Notice in same day funds on the payment date (the “Prepayment
Date”) specified in the Prepayment Notice; provided such date must be at least
five (5) days following the date on which the Prepayment Notice is delivered to
the Holder; provided, further, however, that the Company may only make such
prepayment to the extent that the Company, in making such prepayment, would not
violate the terms of the Subordination Agreement.  All such principal
prepayments shall be applied to the outstanding principal amount of this
Note.  Any prepayment shall be accompanied by payment of accrued interest on the
amount so prepaid.  Notwithstanding the foregoing, if the Holder delivers an
Acceleration Notice at any time prior to the Prepayment Date, then the
provisions of Section 4 shall apply and control.
 
6. MISCELLANEOUS.
 
(a) Failure to Exercise Rights not Waiver.  No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise
thereof.   All rights and remedies of the Holder hereunder are cumulative and
not exclusive of any rights or remedies otherwise available. In the event that
the Company does not pay any amount under this Note when such amount becomes
due, the Company shall bear all costs incurred by the Holder in collecting such
amount, including without limitation reasonable legal fees and expenses.
 
(b) Notices. Any notice, demand or request required or permitted to be given by
the Company or the Holder pursuant to the terms of this Note shall be in writing
and shall be deemed delivered (i) when delivered personally or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
Business Day, in which case such delivery will be deemed to be made on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
an overnight courier and (iii) on the Business Day actually received if
deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as set forth in the Securities Purchase
Agreement, or as shall be designated by the Company or the Holder in writing to
the other party hereto in accordance this Section 6(b).
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Amendments and Waivers.  No amendment or modification to this Note may be
made or given except pursuant to a written instrument executed by the Company
and the Holder.  No waiver of any provision of this Note may be made except
pursuant to a written instrument executed by the party against whom such waiver
is sought to be enforced.  Any waiver given pursuant hereto shall be effective
only in the specific instance and for the specific purpose for which given.
 
(d) Transfer of Note.  The Holder may sell, transfer or otherwise dispose of all
or any part of this Note (including without limitation pursuant to a pledge) to
any Person as long as such sale, transfer or disposition is in compliance with
applicable Governmental Requirements, and is otherwise made in accordance with
the applicable provisions of the Securities Purchase Agreement.  From and after
the date of any such sale, transfer or disposition, the transferee hereof shall
be deemed to be the holder of a Note in the principal amount acquired by such
transferee, and the Company shall, as promptly as practicable, issue and deliver
to such transferee a new Note identical in all respects to this Note, in the
name of such transferee, against surrender of this Note or as otherwise
specified in Section 6(e) of this Note.  The Company shall be entitled to treat
the original Holder as the holder of this entire Note unless and until it
receives written notice of the sale, transfer or disposition hereof.
 
(e) Lost or Stolen Note.  Upon receipt by the Company of evidence of the loss,
theft, destruction or mutilation of this Note, and (in the case of loss, theft
or destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of the Note, if mutilated, the Company shall
execute and deliver to the Holder a new Note identical in all respects to this
Note.
 
(f) Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within the State of New York.
 
(g) Successors and Assigns.  The terms and conditions of this Note shall inure
to the benefit of and be binding upon the Company and the Holder and their
respective successors (whether by merger or otherwise) and permitted
assigns.   The Company may not assign its rights or obligations under this Note
except as specifically required or permitted pursuant to the terms hereof or the
Securities Purchase Agreement.
 
(h) Usury.  This Note is subject to the express condition that at no time shall
the Company be obligated or required to pay interest hereunder at a rate which
could subject the Holder to either civil or criminal liability as a result of
being in excess of the maximum interest rate which the Company is permitted by
applicable law to contract or agree to pay.  If by the terms of this Note, the
Company is at any time required or obligated to pay interest hereunder at a rate
in excess of such maximum rate, the rate of interest under this Note shall be
deemed to be immediately reduced to such maximum rate and the interest payable
shall be computed at such maximum rate and all prior interest payments in excess
of such maximum rate shall be applied and shall be deemed to have been payments
in reduction of the principal balance of this Note.
 
5
 
 
 

--------------------------------------------------------------------------------

 
 
(i) WAIVER OF JURY TRIAL.  THE COMPANY HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY.
 
(j) Severability.  Any provision of this Note held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
(k) Subordination Agreement.  This Note shall be subject to the terms of the
Subordination Agreement.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 
 
 
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.
 
 
INTEGRATED BIOPHARMA, INC.  
         
By:
/s/ E. Gerald Kay    
Name:  E. Gerald Kay
 
Title:  President

 
 
 
 
[Signature Page to Promissory Note]
 
 
 
 
7
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
PERMITTED DEBT
 


 
1.  Senior Obligations.


2.  Debt under the EGK Note.


3.  Debt under the Vitamin Note.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE II
 
PERMITTED LIENS
 
1.
UCC-1 Financing Statement filed by or on behalf of CD Financial, LLC, dated
February 22, 2008.

Filing No.  2459996-2
Debtors:  AgroLabs, Inc. and The Organic Beverage Company
Jurisdiction:  New Jersey Department of Treasury - Commercial Recording


2.
UCC-1 Financing Statement filed by or on behalf of CD Financial, LLC, dated
February 22, 2008.

Filing No.  20080644243
Debtors:  Integrated BioPharma, Inc., Scientific Sports Nutrition, Inc., Vitamin
Factory,
Inc., IHT Health Products, Inc., IHT Properties Corp.
Jurisdiction:  Delaware Secretary of State


3.
UCC-1 Financing Statement filed by or on behalf of CD Financial, LLC, dated
February 22, 2008.

Filing No.  200802220142387
Debtors:  InB:Manhattan Drug Company, Inc.
Jurisdiction:  New York Department of State
 
4.
UCC-1 Financing Statements filed by or on behalf of PNC Bank, National
Association, pursuant to the Senior Loan Documents.

 
5.
UCC Financing Statements filed by or on behalf of the Investor or the Collateral
Agent pursuant to the Transaction Documents.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.4
 
FILINGS
 


 
No disclosures.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


SCHEDULE 4.5(a)
 
CAPITALIZATION
 





                 
Integrated BioPharma, Inc.
       
Stock Ownership Table
Kays and Carl
61.47%
    12,956,962
INBP Shares outstanding
6/22/2012
   
    21,080,174
                           
 Voting Share
       
 Ownership
Name of Beneficial Owner
                 
E.Gerald Kay
Shares
 
25%
     5,212,556
Carl DeSantis, including CD Financial LLC
Shares
 
21%
     4,466,511
 
See summary to right
   
Riva Sheppard
Shares
 
5%
     1,123,467
Christina Kay
Shares
 
5%
     1,123,467
Robert Kay
Shares
 
5%
     1,030,961
Dina L. Masi
Shares
 
0%
          97,200
Robert Canarick
Shares
 
0%
          59,233
William Milmoe
Shares
 
0%
          88,667
D. DeSantis
Shares
 
2%
        500,000
         
Total as a group
   
65%
    13,702,062
Public Float
   
35%
     7,378,112
Total Shares outstanding
   
100%
    21,080,174

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.5(b)
 
SUBSIDIARIES
 


Name of Subsidiary
Type and Jurisdiction of organization
Status (Active/Inactive)
AgroLabs, Inc.
New Jersey corporation
Active
IHT Health Products, Inc.
Delaware corporation
Active
IHT Properties Corp.
Delaware corporation
Active
InB:Manhattan Drug Company, Inc.
New York corporation
Active
Vitamin Factory, Inc.
Delaware corporation
Active
Connaught Press, Inc.
New Jersey corporation
Inactive
Designer Nutrition Laboratories, Inc.
New Jersey corporation
Inactive
Gero Industries, Inc.
New Jersey corporation
Inactive
InB:Paxis Pharmaceuticals, Inc.
Delaware corporation
Inactive
Scientific Sports Nutrition, Inc.
Delaware corporation
Inactive
The Organic Beverage Company
New Jersey corporation
Inactive



 
 
 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE 4.5(b)
 
WARRANTS; ETC.
 


1.  
Warrant to Purchase Common Stock of Integrated BioPharma, Inc., issued on
October 14, 2008 by Integrated BioPharma, Inc. in favor of Imperium Master Fund,
Ltd., Warrant No. 1, for the right to purchase up to 166,050 shares of common
stock of Integrated BioPharma, Inc.;



2.  
Warrant to Purchase Common Stock of Integrated BioPharma, Inc., issued on
October 14, 2008 by Integrated BioPharma, Inc. in favor of JED Family Trust,
Warrant No. 2, for the right to purchase up to 71,450 shares of common stock of
Integrated BioPharma, Inc.;



3.  
Warrant to Purchase Common Stock of Integrated BioPharma, Inc., issued on
October 14, 2008 by Integrated BioPharma, Inc. in favor of John Michaelson,
Warrant No. 3, for the right to purchase up to 53,550 shares of common stock of
Integrated BioPharma, Inc.;



4.  
Warrant to Purchase Common Stock of Integrated BioPharma, Inc., issued on
October 14, 2008 by Integrated BioPharma, Inc. in favor of Mark Ain, Warrant No.
4, for the right to purchase up to 8,950 shares of common stock of Integrated
BioPharma, Inc.;



5.  
Warrant to Purchase Common Stock of Integrated BioPharma, Inc., issued on
October 14, 2008 by Integrated BioPharma, Inc. in favor of Kevin Smith, Warrant
No. 5, for the right to purchase up to 100,000 shares of common stock of
Integrated BioPharma, Inc.; and



6.  
Warrant to Purchase Common Stock of Integrated BioPharma, Inc., issued on
October 14, 2008 by Integrated BioPharma, Inc. in favor of Robert Silverstein,
Warrant No. 6, for the right to purchase up to 100,000 shares of common stock of
Integrated BioPharma, Inc.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 4.9
 
LEGAL PROCEEDINGS
 


(i) InB:Manhattan Drug Company, Inc. is a  named defendant in a lawsuit filed
against Herbalife LTD. (Elizabeth Farrington v. Herbalife International, et al.,
Los Angeles Superior Court Case Number BC 472590).
 
(ii)  Unisource Worldwide, Inc v. AgroLabs, Inc., Superior Court of New Jersey,
Law Division - Union County, Docket No. DC-007381-12, Filed May 8, 2012.
 
(iii)  On May 15, 2012, Cedarburg Pharmaceuticals, Inc. (“Cedarburg”) sent
Integrated BioPharma, Inc. a letter (the “Demand Letter”) setting forth a demand
for indemnification under the Stock Purchase Agreement, dated March 17, 2009
(the “Cedarburg SPA”), by and among Cedarburg, InB: Hauser Pharmaceutical
Services, Inc., InB: Paxis Pharmaceuticals, Inc. and Integrated BioPharma, Inc.
In the Demand Letter, Cedarburg demands payment by Integrated BioPharma, Inc. of
$600,000 in respect of the Integrated BioPharma, Inc.’s indemnification
obligations under the Cedarburg SPA.  In addition, in the Demand Letter,
Cedarburg informed Integrated BioPharma, Inc. that there are also environmental
issues pending which may lead to additional costs to Cedarburg which will likely
be in excess of $300,000.  Integrated BioPharma, Inc. is currently contesting
its liability with respect to these claims.    
 
(iv)  On February 13, 2009, judgment in the amount of $26,066.45 was entered
against The Organic Beverage Company in favor of RTC (RTC v. The Organic
Beverage Company, Superior Court of New Jersey, Union County, Law Division,
Docket No. L-000560-09).


 
(v)  On February 19, 1993, a judgment in the amount of $23,090.65 (plus
attorneys’ fees in the amount of $3,846.94) was entered against Manhattan Drug
Company in favor of GE Capital Corporation.  Integrated BioPharma, Inc. believes
that this judgment has been satisfied. (Manhattan Drug Company, Inc. v. RCA
Business Telephone Systems and General Electric Capital Corporation, Superior
Court of New Jersey, Law Division -Union County, Docket No. UNN-L-7058-91)
 
(vi)  On July 20, 1995, a judgment in the amount of $1,611.90 was entered
against Manhattan Drug Co. in favor of Charles M. Forman.  Integrated BioPharma,
Inc. believes that this judgment has been satisfied. 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 4.12
 


 
REGISTRATION RIGHTS
 


1.  Registration rights granted by the Company to Imperium Master Fund, Ltd.,
John Michaelson, JED Family Trust and Mark Ain, pursuant to that certain
Registrations Rights Agreement, dated October 14, 2008, filed as Exhibit 10.2 to
the form 8K filed with the Securities Exchange Commission on October 20, 2008.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 4.16
 


 
KEY EMPLOYEES
 




E. Gerald Kay -- President and Chief Executive Officer


Dina L. Masi  - Chief Financial Officer, Senior Vice President and Secretary


Riva Sheppard -- Executive Vice President


Christina Kay -- Executive Vice President
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.30
 


 
AFFILIATE TRANSACTIONS
 
 
 
1.  EGK Note and the transactions thereunder.  The principal amount of the EGK
Note represents the aggregate amount of all out-of-pocket expenses which E.
Gerald Kay has incurred to date in connection with the performance of his duties
as an officer of Integrated BioPharma, Inc. and which have not yet been
reimbursed by Integrated BioPharma, Inc..


2.  Vitamin Note and the transactions thereunder.  The principal amount of the
Vitamin Note represents the aggregate amount of unpaid, past due rent owing by
InB:Manhattan Drug Company, Inc. (formerly known as Manhattan Drug Company)
under the Vitamin Lease.


3.  Vitamin Lease and the transactions thereunder.


4.  Lease Agreement by and between AgroLabs, Inc., as lessee, and Vitamin Realty
Associates, LLC, as lessor, dated January 5, 2012 with regard to the property
located at 225 Long Avenue, Building 15, Hillside, New Jersey  07205 ( as
amended, restated, extended, replaced and/or modified from time to time, the “AL
Lease”), and the transactions thereunder.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.4
 


 
NEGATIVE COVENANTS
 
The Company agrees that, during the period beginning on the Effective Date and
ending on the Termination Date, the Company shall not, and shall cause each
other Loan Party not to:
 
1.1 Merger, Consolidation, Acquisition and Sale of Assets.
 
(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except that:
 
(i) any Loan Party may merge, consolidate or reorganize with or into the
Company; provided that the Company is the continuing or surviving Person;
 
(ii) any Loan Party (other than the Company) may merge, consolidate or
reorganize with or into any other Loan Party (other than the Company); provided
that a Loan Party is the continuing or surviving Person;
 
(iii) any Loan Party may transfer all or substantially all of its assets or its
Equity Interests to any other Loan Party; provided that if the Company is a
party to such transactions, the transferee thereof must be the Company; and
 
(iv) any Loan Party may merge, consolidate or reorganize with or into any Person
that such Loan Party is part of as a joint venture as permitted in Section 1.12
of this Schedule 5.4 herein, provided, however, (i) such Person has an EBITDA of
greater than zero immediately prior to such merger, consolidation or
reorganization, tested on a trailing twelve month basis, (ii) the Investor and
its counsel has reviewed to its satisfaction any and all due diligence requested
by the Investor in its sole discretion and there shall be no existing Liens,
judgments, litigation, bankruptcies and/or outstanding taxes payable with regard
to such Person and its assets which are not permitted by the terms herein, (iii)
a Loan Party is the continuing or surviving Person, (iv) the Loan Parties will
be in pro forma compliance with all terms and conditions set forth herein
immediately preceding and after giving effect to such merger, consolidation or
reorganization and (v) no Default and/or Event of Default shall exist
immediately preceding and/or after giving effect to such merger, consolidation
or reorganization.
 
(b) Sell, lease, transfer or otherwise dispose (“Dispose” or “Disposition”) of
any of its properties or assets, except:
 
(i) (A) the sale of Inventory in the Ordinary Course of Business and (B) the
disposition or transfer of Equipment in the Ordinary Course of Business during
any fiscal year having an aggregate fair market value of not more than $250,000,
 
(ii) any other sales or Dispositions expressly permitted by this Agreement,
 
(iii) Dispositions of assets to any other Loan Party;
 
 
Sch. 5.4-1
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) sales, transfers, dispositions, write-offs, or discounting of any accounts
receivable, including its Receivables, in connection with the compromise,
settlement or collection thereof, in each case in the Ordinary Course of
Business;
 
(v) Dispositions consisting of dividends and other distributions permitted by
Section 1.7 of this Schedule 5.4;
 
(vi) mergers and consolidations permitted by Section 1.1(a) of this Schedule
5.4;
 
(vii) Dispositions consisting of advances, loans or extensions of credit
permitted by Section 1.5 of this Schedule 5.4;
 
(viii) lease, sublease, license (on a non-exclusive basis with respect to
intellectual property or on an exclusive basis in the ordinary course of
business consistent with past practice) or sublicense (on a non-exclusive basis
with respect to intellectual property or on an exclusive basis in the ordinary
course of business with past practice) or real or personal property that do not,
individually or in the aggregate (x) interfere in any material respect with the
business of any Loan Party or any of its Subsidiaries or (y) materially impair
the value of the property subject thereto;
 
(ix) the lapse of immaterial intellectual property of any Loan Party that is no
longer useful in the business of such Loan Party;
 
(x) the termination, surrender or sublease of a real estate lease of any Loan
Party in the ordinary course of business;
 
(xi) Disposition and transfer of cash and Cash Equivalents in the ordinary
course of business except as otherwise prohibited herein;
 
(xii) Dispositions of investments consented to by the Investor in writing (which
consent shall not be unreasonably withheld or delayed) in joint ventures
permitted pursuant to the terms herein to the extent required by customary
buy/sell arrangements between the joint venture parties as set forth in
applicable joint venture agreements and similar binding agreements;
 
(xiii) Dispositions permitted by Sections 1.4(i), 1.4(j) and 1.4(k) of this
Schedule 5.4;
 
(xiv)           Dispositions of iBio Stock so long as the net proceeds of such
disposition are applied as follows: first, to repay, pay or prepay the Senior
Obligations pursuant to the Senior Loan Agreement; and second, to repay, pay or
prepay interest and/or principal of the Note; and
 
(xv)           Disposition constituting advances and contributions permitted by
clause (o) in Section 1.10 of this Schedule 5.4.
 
1.2 Creation of Liens.  Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Liens.
 
1.3 Guarantees.  Become liable upon the obligations or liabilities of any Person
by assumption, endorsement or guaranty thereof or otherwise (other than to
Investor), except (a) the Vitamin Note, (b) the endorsement of checks in the
Ordinary Course of Business, (c) deposits described in clauses (d) and (e) of
the definition of the term “Permitted Liens”, and (d) the Subsidiary Guaranty
and any other guarantees of the Loan Parties (other than the Company) under the
Transaction Documents.
 
Sch. 5.4-2
 
 
 

--------------------------------------------------------------------------------

 
 
1.4 Investments.  Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, except:
 
(a)                      (i) obligations issued or guaranteed by the United
States of America or any agency thereof,
 
(ii) commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating),
 
(iii) certificates of time deposit and bankers’ acceptances having maturities of
not more than 180 days and repurchase agreements backed by United States
government securities of a commercial bank if (y) such bank has a combined
capital and surplus of at least $500,000,000, or (z) its debt obligations, or
those of a holding company of which it is a Subsidiary, are rated not less than
A (or the equivalent rating) by a nationally recognized investment rating
agency, and
 
(iv) U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof (collectively,
all of the foregoing referred to in this clause (a) shall be “Cash
Equivalents”);
 
(b) [Intentionally Omitted];
 
(c) all the Equity Interests held in each of its Subsidiaries and/or other Loan
Parties;
 
(d) notes payable or securities issued by Customers and suppliers received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business;
 
(e) assumptions, endorsements or guaranties permitted by Section 1.3 of this
Schedule 5.4;
 
(f) mergers and consolidations and Dispositions permitted by Section 1.1 of this
Schedule 5.4;
 
(g) promissory notes and other non-cash consideration, in each case received in
connection with any Disposition made in compliance with this Agreement;
 
(h) [Intentionally Omitted];
 
(i) purchases or acquisitions of any Equity Interests of any Person to form, or
contributions to, joint venture arrangements in an aggregate amount so invested
not to exceed $750,000 outstanding at any time;
 
(j) Dividend Payments permitted by Section 1.7 of this Schedule 5.4; and
 
(k) Dividends and distributions of capital stock of a Subsidiary to its equity
holder(s).
 
Sch. 5.4-3
 
 
 

--------------------------------------------------------------------------------

 
 
1.5 Loans.  Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to (a) the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business; (b) loans to its employees in the Ordinary
Course of Business not to exceed the aggregate amount of $100,000 at any time
outstanding; (c) intercompany advances, loans and extensions of credit by and
between Loan Parties; (d) advances and contributions permitted by clause (o) in
Section 1.10 of this Schedule 5.4; and (d) other extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business.
 
1.6 Capital Expenditures.  Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Loan Parties in excess of $500,000, tested annually.
 
1.7 Dividends.  Declare, pay or make any dividend or distribution on any shares
of the common stock or preferred stock of any Loan Party (other than dividends
or distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any common or preferred stock, or of any options to
purchase or acquire any such shares of common or preferred stock of any Loan
Party (collectively, “Dividend Payments”), except any Loan Party is permitted to
declare, pay or make dividends or distributions on any shares of the common
stock or preferred stock (i) to other Loan Parties, (ii) up to the maximum
aggregate amount of $100,000 for all Loan Parties collectively during any fiscal
year so long as no Default and/or Event of Default shall exist immediately prior
to making and/or after giving affect to such dividend and/or distribution or
(iii) upon receipt of the Investor’s written consent from time to time which may
be withheld for any reason in its sole discretion.
 
1.8 Indebtedness.  Create, incur, assume or suffer to exist any Debt (exclusive
of trade debt) except Permitted Debt.
 
1.9 Nature of Business.  Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby or
hereunder, purchase or invest, directly or indirectly, in any assets or property
other than in the Ordinary Course of Business for assets or property which are
useful in, necessary for and are to be used in its business as presently
conducted.
 
1.10 Transactions with Affiliates.  Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except (a)
transactions disclosed to the Investor, which are in the Ordinary Course of
Business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate; (b) transactions contemplated by this Agreement and the other
Transaction Documents; (c) loans and advances permitted by Section 1.5 of this
Schedule 5.4; (d) the payment of reasonable fees to directors of any Loan Party,
and compensation and employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of the Loan
Parties in the ordinary course of business; (e) any issuances of securities or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment agreements, stock options and stock ownership
plans approved by a Loan Party’s board of directors; (f) any transactions
between or among a Loan Party and one or more of its Subsidiaries permitted
hereunder; (g) any Dividend Payment permitted by Section 1.7 of this Schedule
5.4; (h) the Senior Obligations and any payments in respect thereof; (i) the EGK
Debt; (j) the Vitamin Lease and the transactions contemplated thereunder; (k)
the payment of wages, benefits and similar amounts in the Ordinary Course of
Business by the Loan Parties to their principals, directors, officers and
employees; (l) the payments and transactions contemplated by Section 1.24 of
this Schedule 5.4; (m) the Vitamin Note; (n) the AL Lease; and (o) advances or
contributions to its Subsidiaries (other than Loan Parties) for the purpose of
funding organizational and administrative expense not to exceed $25,000 in the
aggregate in any fiscal year.
 
Sch. 5.4-4
 
 
 

--------------------------------------------------------------------------------

 
 
1.11 Leases.  Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 1.6 of this Schedule
5.4) if after giving effect thereto, aggregate annual rental payments for all
leased property would exceed $750,000 in any one fiscal year in the aggregate
for all Loan Parties.
 
1.12 Subsidiaries.
 
(a) Form any Subsidiary not listed on Schedule 4.5(b) unless (i) such Subsidiary
expressly joins in this Agreement as a borrower and becomes jointly and
severally liable for the obligations of Loan Parties hereunder, under the Note,
and under any other agreement between any Loan Party and Investor, (ii) Investor
consents to such in writing and (iii) Investor shall have received all
documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.
 
(b) Enter into any partnership, joint venture or similar arrangement, except for
joint ventures entered into pursuant to Section 1.4(i) of this Schedule 5.4.
 
1.13 Fiscal Year and Accounting Changes.  Change its fiscal year from June 30th
or make any significant change (i) in accounting treatment and reporting
practices except as required by GAAP or (ii) in tax reporting treatment except
as required by law.
 
1.14 [Intentionally Omitted.]
 
 
1.15 Amendment of Articles of Incorporation, By-Laws/Certificate of Formation,
Operating Agreement or Senior Loan Documents.  Amend, modify or waive any
material term or material provision of its Articles of Incorporation or By-Laws
or Certificate of Formation or Operating Agreement, as applicable, unless
required by law.
 
1.16 Compliance with ERISA.  (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Pension Benefit Plan, (ii) engage, or permit any member of the Controlled Group
to engage, in any non-exempt “prohibited transaction”, as that term is defined
in Section 406 of ERISA and Section 4975 of the Code, (iii) incur, or permit any
member of the Controlled Group to incur, any “accumulated funding deficiency”,
as that term is defined in Section 302 of ERISA or Section 412 of the Code, (iv)
terminate, or permit any member of the Controlled Group to terminate, any
Pension Benefit Plan where such event could result in any liability of any Loan
Party or any member of the Controlled Group or the imposition of a lien on the
property of any Loan Party or any member of the Controlled Group pursuant to
Section 4068 of ERISA, (v) assume, or permit any member of the Controlled Group
to assume, any obligation to contribute to any Multiemployer Plan, (vi) incur,
or permit any member of the Controlled Group to incur, any withdrawal liability
to any Multiemployer Plan; (vii) fail promptly to notify Investor of the
occurrence of any Termination Event, (viii) fail to comply, or permit a member
of the Controlled Group to fail to comply, with the requirements of ERISA or the
Code or other Applicable Laws in respect of any Pension Benefit Plan, (ix) fail
to meet, or permit any member of the Controlled Group to fail to meet, all
minimum funding requirements under ERISA or the Code or postpone or delay or
allow any member of the Controlled Group to postpone or delay any funding
requirement with respect of any Pension Benefit Plan.
 
Sch. 5.4-5
 
 
 

--------------------------------------------------------------------------------

 
 
1.17 Prepayment of Indebtedness.  At any time, directly or indirectly, prepay
any Debt (other than to any of Investor or any of its Affiliates), or
repurchase, redeem, retire or otherwise acquire any Debt of any Loan Party,
except:
 
(a) payment or repayment or prepayment of the EGK Debt as permitted by Section
1.23 of this Schedule 5.4;
 
(b) payment or repayment or prepayment of Debt as permitted by Section 1.24 of
this Schedule 5.4;
 
(c) payment or repayment or prepayment of the Senior Obligations;
 
(d) payment or repayment or prepayment of the Obligations and all Debt under
this Agreement and the other Transaction Documents; and
 
(e) payment, repayment or prepayment of secured Debt that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Debt.
 
1.18 Anti-Terrorism Laws.  No Loan Party shall, until satisfaction in full of
the Obligations and termination of this Agreement, nor shall it permit any
Affiliate (which for the purposes of this Section 1.18 of this Schedule 5.4
only, shall not include any shareholder that is not an Original Owner and any
Person owned in whole or in part by any Original Owner which is not a “Loan
Party” hereunder or a Subsidiary of any Loan Party) or agent to:
 
(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
 
(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
 
(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law.  The Company shall deliver to Investor any
certification or other evidence requested from time to time by any Investor in
its sole discretion, confirming Loan Party’s compliance with this this Section
1.18 of this Schedule 5.4.
 
1.19 Membership/Partnership Interests.  Unless consented to by Investor in
writing, elect to treat or permit any of its Subsidiaries to (x) treat its
limited liability company membership interests or partnership interests, as the
case may be, as securities as contemplated by the definition of “security” in
Section 8-102(15) and by Section 8-103 of Article 8 of Uniform Commercial Code
or (y) certificate its limited liability company membership interests or
partnership interests, as the case may be.
 
1.20 Trading with the Enemy Act.  Engage in any business or activity in
violation of the Trading with the Enemy Act.
 
1.21 [Intentionally Omitted.]
 
1.22 Other Agreements.  Enter into any material amendment, waiver or
modification of the Senior Loan Documents or any related agreements (other than
the Transaction Documents), except to the extent permitted by the Subordination
Agreement, but only to the extent that such material amendment, waiver or
modification does not (i)  increase the “Maximum Revolving Advance Amount” or
the “Maximum Term Loan Amount” (as each such term is defined in the Senior Loan
Agreement), (ii) create any new term loan or revolving loan or credit facility
thereunder, or (iii) adversely affect the rights of any Holder to receive
interest payments under the Note.
 
Sch. 5.4-6
 
 
 

--------------------------------------------------------------------------------

 
 
1.23 Payments of EGK Debt.  Make any payments, prepayments or repayments of
principal and interest on the EGK Debt; provided, however, that the applicable
Loan Party may make such payments, prepayments or repayments so long as no
Default and/or Event of Default has occurred and is continuing prior to and
immediately after making such payment, prepayment or repayment.
 
1.24 Payments of Past Due Rent.  Make any payments, prepayments or repayments
for any past due rent payable to Vitamin Realty Associates, LLC with regard to
the property located at 225 Long Avenue, Building 15, P.O. Box 278, Hillside,
New Jersey  07205 (such past due rent as evidenced by the Vitamin Note),
including payments under the Vitamin Note; provided, however, that the
applicable Loan Party may make such payments, prepayments or repayments so long
as no Default and/or Event of Default has occurred and is continuing prior to
and immediately after making such payment, prepayment or repayment.
 
 
Sch. 5.4-7
 
 
 

--------------------------------------------------------------------------------

 
 





SCHEDULE 6.9
 
NOTICES
 
If to the Company:
 
Integrated BioPharma, Inc.
225 Long Avenue
Hillside, New Jersey  07205
Attention:  Chief Executive Officer and Chief Financial Officer
Tel. No.:  973- 926-0816
Fax No:  973- 926-1735
 
with a copy (which shall not constitute notice) to:
 
Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10016
Attention:  Eric A. Stabler, Esq.
Telephone No.:  212-592-5982
Fax No.:  212-545-3317
   
If to the Holder:
 
CD Financial, LLC
3299 NW Second Avenue
Boca Raton, Florida  33431
Attention:  William H. Milmoe
Tel. No.:  561-278-1169
Fax No.:  561-278-6930
 
with a copy (which shall not constitute notice) to:
 
Muller & Lebensburger
7385 Galloway Road
Suite 200
Miami, Florida  33173
Attention:  Charles E. Muller II, Esq.
Tel. No.:  305-670-6770
Fax No.:  305-670-6769

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE 6.14
 
RELEASED DEBTORS
 
InB:Paxis Pharmaceuticals, Inc., a Delaware corporation
 
Scientific Sports Nutrition, Inc., a Delaware corporation
 
The Organic Beverage Company, a New Jersey corporation





